  Case 20-22974-CMB                  Doc 573       Filed 07/02/21 Entered 07/02/21 14:12:29                          Desc Main
                                                 Document      Page 1 of 58




               IN THE UNTIED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
                                             :
ED’S BEANS, INC., D/B/A                      :      Bankruptcy Case No. 20-22974-CMB
CRAZY MOCHA,                                 :
CRAZY MOCHA COFFEE, CRAZY                    :      Chapter 11 (Subchapter V)
MOCHA COFFEE COMPANY,                        :
KIVA HAN, KIVA HAN COFFEE,                   :      Related Docket No. _____298
KH AND KHC,                                  :
                                             :      Docket No. ______
         Debtor.                             :

                                    :     Hearing Date: August 12, 2021 @ 2:30 p.m.
                                    :
                                    :     Response Date: August 5, 2021
_____________________________________________________________________________                        Formatted: No Spacing, Space Before: 0 pt


 SUBCHAPTER V - SMALL BUSINESS DEBTOR’S AMENDED CHAPTER 11 PLAN
      OF REORGANIZATION DATED AS OF FEBRUARY 25JULY 2, 2021


This Subchapter V – Small Business Debtor’s Amended Chapter 11 Plan of Reorganization dated
as of February 25July 2, 2021 (the “Amended Plan”) is presented to you to inform you of the
proposed Amended Plan for restructuring the debt of Ed’s Beans, Inc. d/b/a Crazy Mocha, Crazy
Mocha Coffee, Crazy Mocha Coffee Company, Kiva Han, Kiva Han Coffee, KH, and KHC (the
“Debtor”) and to seek your vote to accept the Amended Plan.

You are encouraged to carefully review the Amended Plan in full, including all exhibits, schedules
and attachments, before deciding how to vote on the Amended Plan. A list of definitions appears
at the end of this document to assist you in your review.

IN ADDITION TO CASTING YOUR VOTE TO ACCEPT OR REJECT THE AMENDED
PLAN, YOU MAY OBJECT TO CONFIRMATION OF THE AMENDED PLAN. IF YOU
WISH TO OBJECT TO CONFIRMATION OF THE AMENDED PLAN, YOU MUST DO
SO BY MARCH 29AUGUST 5, 2021.

YOUR BALLOT STATING HOW YOU ARE VOTING ON THE AMENDED PLAN
MUST BE RETURNED BY MARCH 29AUGUST 5, 2021. (“BALLOT DEADLINE”). THE
BALLOT MUST BE MAILED OR ELECTRONICALLY MAILED (EMAIL) TO THE
FOLLOWING ADDRESS SO AS TO BE RECEIVED BY THE BALLOT DEADLINE:

                           Leech Tishman Fuscaldo & Lampl, LLC
                                 Attn: John M. Steiner, Esq.
                             525 William Penn Place, 28th Floor
  Case 20-22974-CMB             Doc 573      Filed 07/02/21 Entered 07/02/21 14:12:29        Desc Main
                                           Document      Page 2 of 58




                                 Pittsburgh, PA 15219                        Formatted: Font: Bold
                             jsteiner@leechtishman.com

IF THE DEBTOR DOES NOT OBTAIN THE NECESSARY ACCEPTANCES FROM THE
IMPAIRED CLASS OF CREDITORS, THE DEBTOR INTENDS TO PROCEED TO
CONFIRMATION OF ITS AMENDED PLAN THROUGH THE “CRAM DOWN”
PROVISIONS OF 11 U.S.C. §1191(b).

A HEARING ON THE CONFIRMATION OF THE AMENDED PLAN IS SCHEDULED
FOR MARCH 31AUGUST 12, 2021, AT 10:00 A2:30 P.M. (PREVAILING EASTERN
TIME) BEFORE JUDGE CARLOTA M. BOHM VIA ZOOM VIDEO CONFERENCE
APPLICATION (“ZOOM”). TO PARTICIPATE IN AND JOIN A ZOOM HEARING,
PLEASE INITIATE AND UES THE FOLLOWING LINK AT LEAST 15 MINUTES
PRIOR        TO     THE       SCHEDULED       ZOOM     HEARING     TIME:
https://www.zoomgov.com/j/16143800191, OR ALTERNATIVELY, YOU MAY USE THE
FOLLOWING MEETING ID: 161 4380 0191.

YOUR RIGHTS MAY BE AFFECTED BY THIS AMENDED PLAN. YOU SHOULD
CONSIDER DISCUSSING THIS DOCUMENT WITH AN ATTORNEY.

7/2/25/2021

LEECH TISHMAN FUSCALDO & LAMPL, LLC

/s/ John M. Steiner__________________________
John M. Steiner
jsteiner@leechtishman.com
Crystal H. Thornton-Illar
cthornton-illar@leechtishman.com
525 William Penn Place, 28th Floor
Pittsburgh, Pennsylvania 15219
(412) 261-1600
Counsel for the Debtor




                                          2
  Case 20-22974-CMB                  Doc 573          Filed 07/02/21 Entered 07/02/21 14:12:29        Desc Main
                                                    Document      Page 3 of 58




   SUMMARY OF THE AMENDED PLAN AND DISTRIBUTIONS TO CREDITORS

       This concise summary of the Amended Plan, consistent with Local Rule 3016-2, describes
with particularity the treatment of each class of Creditors and the source of funding for the
Amended Plan.
       The Amended Plan proposes to pay the Debtor’s creditors from, for example, cash flow
from operations, sale of assets, infusion of capital, and loan proceeds:.
        The Amended Plan provides for the following classes of claims and interests for priority
claims, secured claims, general unsecured claims, and equity interests:

  Class #                   Class Description                     Impaired or        Amended
                                                                  Unimpaired            Plan
                                                                                      Section
     1        Ally Financial (Auto Loan)                      Unimpaired            2.2.1
     2        The Bank of New York Mellon (Security           Unimpaired            2.2.1
              Deposit)
     3        First Commonwealth Bank SBA Commercial          Impaired              2.2.1
              Term Loan and Line of Credit
     4        American Express National Bank (Merchant        Impaired              2.2.1
              Loan)
     5        Swift Financial, LLC (PayPal Loan)              Impaired              2.2.1
     6        Small Business Administration (EIDL)            Impaired              2.2.1
     7        Nissan Motor Acceptance Corp. (Auto Loan)       Impaired              2.2.1
     8        Employees Holding Section 507(a)(4)             Impaired              2.2.2
              Priority Claims
     89       General Unsecured Claims                        Impaired              2.2.3
    910       Equity Interest Holders                         Unimpaired            2.2.4

       The Amended Plan proposes to pay administrative and priority claims in full unless
otherwise agreed. The Depending on the amount of lease rejection damage claims asserted and
allowed, the Debtor estimates approximately 52% to 4% will be paid on account of general
unsecured claims pursuant to the Amended Plan.

     The specific treatment of the classes of claims and interest are set forth in Article 2 of the
Amended Plan.

        Only holders of Allowed Claims in a class identified as impaired may vote on whether to
accept or reject the Amended Plan. A class accepts the Amended Plan when more than one-half
(1/2) in number and at least two-thirds (2/3) in dollar amount of the Allowed Claims that actually
vote, vote in favor of the Amended Plan. Also, a class of Equity Interest holders accepts the
Amended Plan when at least two-thirds (2/3) in amount of the allowed Equity Interest holders that
actually vote, vote in favor of the Amended Plan. A class that is not impaired is deemed to accept
the Amended Plan.


                                                3
  Case 20-22974-CMB             Doc 573         Filed 07/02/21 Entered 07/02/21 14:12:29   Desc Main
                                              Document      Page 4 of 58




IF THE DEBTOR DOES NOT OBTAIN THE NECESSARY ACCEPTANCES FROM THE
IMPAIRED CLASS OF CREDITORS, THE DEBTOR INTENDS TO PROCEED TO
CONFIRMATION OF ITS AMENDED PLAN THROUGH THE “CRAM DOWN”
PROVISIONS OF 11 U.S.C. §1191(b).



LEECH TISHMAN FUSCALDO & LAMPL, LLC

/s/ John M. Steiner__________________________
John M. Steiner
jsteiner@leechtishman.com
Crystal H. Thornton-Illar
cthornton-illar@leechtishman.com
525 William Penn Place, 28th Floor
Pittsburgh, Pennsylvania 15219
(412) 261-1600
Counsel for the Debtor




                                          4
  Case 20-22974-CMB                 Doc 573          Filed 07/02/21 Entered 07/02/21 14:12:29                        Desc Main
                                                   Document      Page 5 of 58




                           ARTICLE 1I
   DISCLOSURES REGARDING THE DEBTOR(S) AND THE BANKRUPTCY CASE

1.1    Describe Nature of the Debtor’s Business

       The Debtor is the owner and operator of Crazy Mocha, a local Pittsburgh chain of coffee      Formatted: Justified
       shops with locations throughout Allegheny, Beaver, and Westmoreland Counties in
       Pennsylvania, with a concentration in the downtown Pittsburgh and the surrounding areas.
       Crazy Mocha offers customers a variety of coffee drinks and other specialty drinks, along
       with pastries, snacks, and related food items.

       The Debtor also operates Kiva Han Coffee, a roaster and wholesaler of coffee beans and       Formatted: Justified
       various other products, including tea, specialty drinks, café supplies and equipment.


1.2.   Describe History of Debtor’s Business Operations

       In 1993, the Debtor began doing business as Kiva Han Coffee, a coffee wholesale,
       distributor, and roaster. The Debtor supplied coffee to many businesses, including Crazy
       Mocha. In 2018, the Debtor purchased all the assets of Crazy Mocha and begin operating
       the Crazy Mocha coffee chain.

       Upon purchase of the Crazy Mocha assets, the Debtor was assigned a number of leases for
       real estate out of which it operatesoperated the Crazy Mocha locations. The Debtor also
       leases its Kiva Han location.

       Due to the COVID-19 Pandemic, the Debtor was effectively forced to close all of its
       locations in March 2020, in compliance with various State and local mitigation and health
       and safety orders that. These orders either forced the complete closure, or at a minimum,
       severely impacted the operation of Pennsylvania businesses, like Crazy Mocha, due to
       restrictions placed on food and beverage businesses regarding in-person/indoor dining,
       take-out, capacity limitations and/or other similar restrictions. These restrictions and
       closures led to the filing of this Bankruptcy Case. The Debtor determined that the best
       course of action in this Bankruptcy Case is to sell all assets used in connection with the
       Crazy Mocha Business and reorganize the Kiva Han Business as set forth in this Amended
       Plan.

1.3.   Describe Prepetition Legal Structure and Ownership

       The Debtor is a Pennsylvania Corporation, organized and existing under the laws of           Formatted: Justified
       Pennsylvania with an address of 711 Thomson Park Drive, Cranberry Township, PA
       16066.

       The stock of the Debtor is made up of common stock and non-voting stock. Edward Wethli
       owns 59.93% of the Debtor and all of the common stock. The nonvoting stock is owned
       by the following people in the following percentages: 1) Marcie Wethli - 9.175%; 2)

                                               5
     Case 20-22974-CMB                       Doc 573             Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                                               Document      Page 6 of 58




          Nicholas Redondo - 3.434%; 3) Timothy Albinese - 20.60%; and 4) Timothy Burgan -
          6.867%.
                                                                                                                            Formatted: Justified
 1.4.     Describe All Debtor’s Assets

                                                                                                                 Value of the
                                                                      Liens               Value of Any
        Asset          Reorganization Liquidation                                                                  Estate’s
                                                                  Encumbering               Claimed
                           Value         Value                                                                  Interest in the
                                                                    the Asset              Exemption
                                                                                                                    Asset 1
Petty Cash             $3,736.8210,39       $3,736.8210,3 $0.00                         N/A                    $3,736.8210,39
                       3.40                 93.40                                                              3.40
Operating              $20,214.0419,7       $20,214.0419, $2,937,381.3165               N/A                    $0.00
Account- First         06.96                706.96
Commonwealth
Payroll Account –      $5,779.911,792. $5,779.911,79 $2,937,381.3165                    N/A                    $0.00
First                  51              2.51
Commonwealth
Electronic             $33,722.334,28 $33,722.334,2 $2,937,381.3165                     N/A                    $0.00
Transfers- First       4.75           84.75
Commonwealth
Citizens Bank          $17,517.1713,7  $17,517.1713,            $2,937,381.3165         N/A                    $0.00
Account                31.46           731.46
JP Morgan Chase        $0.00 Account   $0.00                    $2,937,381.3165         N/A                    $0.00
Account                Closed          Account
                                       Closed
Paypal Reserve          $49.175,121.59 $49.175,121.             $2,937,381.3165         N/A                    $0.00
Account                                59
Accounts               $55,705.92139, $55,705.9213              $2,937,381.3165         N/A                    $0.00
Receivable             045.39          9,045.39
Advances to            $0.00           $0.00                    $2,937,381.3165         N/A                    $0.00
Shareholder made
over several
years 2
Inventory Crazy        $3,500.00            $3,500.00           $2,937,381.3165         N/A                    $0.00
Mocha
Inventory Kiva         $56,721.49668. $56,721.4966 $2,937,381.3165                      N/A                    $0.00
Han                    50             8.50
Furniture,             $375,000       $375,000     $2,937,381.3165                      N/A                    $0.00
Fixtures, and
Equipment in

 1
   Calculated by subtracting from the Liquidation Value the amount of liens encumbering the asset and the value of
 any claimed exemption. See Definition of Value of Estate’s Interest in Article 7.
 2
   Advances to shareholder Edward Wethli made over approximately 20 years totaling $527,771.20. The Debtor
 submits that the full amount of the shareholder advance is uncollectable, and, therefore, the value is $0.00. $52,800
 of this amount was paid to Mr. Wethli in 2020 but was incorrectly booked as a shareholder advance when it should
 have been booked as wages.


                                                           6
   Case 20-22974-CMB                  Doc 573          Filed 07/02/21 Entered 07/02/21 14:12:29                           Desc Main
                                                     Document      Page 7 of 58




Stores
Furniture,           $110,808.89     $110,808.89      $2,937,381.3165    N/A                 $0.00
Fixtures, and
equipment for
Kiva Han
2012 Chevrolet K     $10,000         $10,000          $0.00              N/A                 $10,000
1500 Suburban
LT
2008 Dodge           $1,200          $1,200           $0.00              N/A                 $1,200
Caliber RT
2015 Chevrolet       $11,500         $11,500          $5,322.50          N/A                 $6,177.50
Express G250
2018 Nissan          $13,950         $13,950          $14,290.94         N/A                 $0.00
NV200
2018 Honda           $18,000         $18,000          $0.00              N/A                 $0.00
Accord Touring
(Lease)
2012 Nissan NV       $8,500          $8,500           $0.00              N/A                 $8,500
1500
2019 Nissan          $17,000         $17,000          Leased             N/A                 $0.00
Sentra (Lease)
Store Leases         Unknown         Unknown          $2,937,381.3165    N/A                 $0.00Unknown
Various Fictitious   Unknown         Unknown          $2,937,381.65      N/A                 $0.00
Names and
Trademarks (both
domestically and
internationally)
for Kiva Han,
Crazy Mocha and
Crazy Mocha
Coffee Company
Security Deposit     $3,600          $3,600           $3,600             N/A                 $0.00

TOTALS               $762,905.74823 $762,905.748 $2,956,994.75960 N/A                        $29,614.3236,2
                     ,803.45        23,803.45    ,595.09                                     70.90

 1.5    Identify any assumptions made concerning the Asset’s value particularly to the
 extent the value of the asset is different from what was scheduled as of the Petition Date

         Other than updated cash balances, accounts receivable and inventory balances, and the sale      Formatted: Justified
 of certain of the Crazy Mocha Business assets (described below), there have been no changes in
 assumptions on the value of the assets since filing the schedules.

 1.6.   Identify Debtor’s Liabilities

        The table below discloses the Debtor’s liabilities by aggregating the total amount of claims


                                                 7
  Case 20-22974-CMB                    Doc 573           Filed 07/02/21 Entered 07/02/21 14:12:29           Desc Main
                                                       Document      Page 8 of 58




in each class under the Amended Plan. For a breakdown of specific claim amounts see Article 2,
Sections 2.1 and 2.2.

                                                                                           Disputed (D)
                  Description of Liability by Class       Total Approx. Amount of
       Class #                                                                           Unliquidated (U)
                                                             Claims in the Class
                                                                                          Contingent (C)
 Unclassified          Administrative Claims            $511,013.84671,823.08
 Unclassified           Priority Tax Claims             $28,278.0627,964.49
 1,3, 4, 5 and       Secured Claims (all assets)        $2,937,381.31
      56                                                ($1,222,872.5065 ($518,000
                                                        treated as securedAllowed
                                                        Secured Claims and
                                                        $1,7372,419,381.3165 treated
                                                        as Allowed Class 8 unsecured9
                                                        Unsecured Claims)
 1, 2, 6 and 7     Secured Claim (specific assets)      $23,213.44 ($22,872.50 treated
                                                        as secured and $340.94 treated
                                                        as Class 89 unsecured)
         8       Employee Section 507(a)(4) Priority $10,000
                             Claims
        89              Unsecured Claims             $2,189,226.33 (Does338,064.91
                                                     in filed or scheduled unsecured
                                                     claims (does not include
                                                     $2,419,722.59 in unsecured
                                                     deficiency amountamounts for
                                                     Classes 1,2,3,4,5,6, and 7)

 TOTAL:                                                 $5,740,801.99867,424.35

1.7.      Current and Historical Financial Conditions

        The Debtor’s relevant financial data, including the Debtor’s current and 12-month
historical financial performance based upon its Profit & Loss (P&L) statement, is summarized,
below.

          January 2020 – November 2020 P&L:

          Total Income:                       $2,220,802.55

          Total Costs of Goods Sold:          $(1,064,776.93)

          Gross Profit                        $1,156,025.62

          Total Expenses:                     $(2,049,532.99)


                                                   8
  Case 20-22974-CMB                  Doc 573           Filed 07/02/21 Entered 07/02/21 14:12:29                         Desc Main
                                                     Document      Page 9 of 58




       Net Operating Income:                  $(893,507.37)

       Other Expenses:                        $ (15,439.48)

       NET INCOME                                     $(908,946.76)

        Information concerning the Debtor’s post-petition (current) financial performance is found
in the monthly operating reports filed of public record by the Debtor with the Bankruptcy Court.

        The Debtor’s financial projections providing information on the Debtor’s ability to fund
its obligations under this Amended Plan are found in Article 3 and Schedules 3.1 and 3.2 of this
Amended Plan.

1.8.   Events Leading to the Filing of the Bankruptcy Case

      On the Petition Date, the Debtor filed a voluntary petition for relief under the Bankruptcy
Code. The Bankruptcy Case is pending in the US Bankruptcy Court for the Western District of
Pennsylvania.

        Due to the COVID-19 Pandemic, the Debtor was effectively forced to close all of its
locations in March 2020, in compliance with various State and local mitigation and health and
safety orders that either forced the complete closure, or at a minimum, severely impacted the
operation of Pennsylvania businesses, like Crazy Mocha, due to restrictions placed on food and
beverage businesses regarding in-person/indoor dining, take-out, capacity limitations and/or other
similar restrictions. Not to mention, these same mitigation and health and safety orders essentially
required employees of non-essential businesses to work remotely and not from their offices and
office buildings, which had a dramatic impact on the number of customers that would otherwise
frequent the Crazy Mocha coffee shops. Some of the COVID-19 restrictions were lifted in June
2020, and the Debtor re-opened some of its locations. Due to a recent resurgence in COVID-19
cases in late 2020, new State and local orders and restrictions were executed and put in place that
effectively prohibited, once again, in-person/indoor dining and required people to work from home
unless it was impossible to do so. See Order of the Governor of the Commonwealth of                    Formatted: Font: Italic
Pennsylvania For Mitigation, Enforcement, and Immunity Protections dated November 23, 2020
and Order of the Governor of the Commonwealth of Pennsylvania Directing Limited-Time
Mitigation (collectively, the “Governor’s Orders”).                                                    Formatted: Font: Bold

        Describe how the Debtor has cured the problems that lead to the filing for its successful
rehabilitation.

        The Debtor determined that the best course of action in this Bankruptcy Case is to sell all
assets used in connection with the Crazy Mocha Business and reorganize the Kiva Han Business
as set forth in this Amended Plan.
        .
1.9. Significant Events During the Bankruptcy Case, which mayWhich May Include:



                                                 9
Case 20-22974-CMB               Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                       Document    Page 10 of 58




  1.9.1 Any asset sales outside the ordinary course of business, debtor-in- possession
        financing, or cash collateral orders:

  On October 20, 2020, the Debtor filed an Emergency Motion or Interim and Final Orders
  Authorizing the Use of Cash Collateral and Granting Adequate Protection Pursuant to 11
  U.S.C.§§ 105 and 363, F.R.B.P. Nos. 2002, 4001 and 9014 and W.PA.LBR 4001-2 [Doc.
  No. 16], which was granted by an Order entered on October 22, 2020 [Doc. No. 60]. A
  modified Consent Stipulation Allowing Interim Use of Cash Collateral and Establishing
  Adequate Protection was entered on November 10, 2020 [Doc. No. 103]. On June 7, 2021,
  the Bankruptcy Court entered an Order approving a second stipulation granting adequate
  protection and extending the Debtor’s use of cash collateral through June 30, 2021 [Doc.
  No. 552]. The Debtor anticipates that further stipulations will be filed further extending its
  use of cash collateral and granting adequate protection, as needed, through and including
  confirmation of the Amended Plan.

  The Debtor determined that the best course of action in this Bankruptcy Case is to sell all      Formatted: Space After: 0 pt, Line spacing: single,
  assets used in connection with the Crazy Mocha Business and reorganize the Kiva Han              Widow/Orphan control
  Business. On January 8, 2021, the Debtor and Ablak executed a Letter of Intent
  contemplating the sale and purchase of substantially all of the assets used in connection
  with the Debtor’s operation of the Crazy Mocha coffee shops for the purchase price of
  $1,500,000.00. Subsequently, Ablak and On February 4, 2021, the Debtor and Ablak
  entered into that certain Asset Purchase Agreement (the Stalking Horse“Ablak APA dated           Formatted: Font: Bold
  February 4, 2021”) for the sale of the Crazy Mocha Business for a purchase price of
  $1,500,000.00.

  On February 12, 2021, the Debtor filed the Expedited Motion to Approve: (I) the Bid
  Procedures; (II) Break-UPUp Fee; and (III) Notice of Sale Free and Clear of All Liens,
  Claims, and Encumbrances Pursuant to 11 U.S.C. § 363 and F.R.B.P. Nos. 2002 and 6004,
  and W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 255], which was granted on February 18,
  2021 [Doc.(the “Ablak Bid Procedures Order”) [Doc. No. 279].


  On February 18, 2021, the Debtor filed the Motion for Order Authorizing and Approving
  the Sale of Substantially all of the Crazy Mocha Assets Free and Clear of All Liens, Claims,
  Encumbrances, Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.P. Nos. 2002
  and 6004 and W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 272] (the “Sale Motion”).
  Objections to the sale must be filed with the Court on or before March 16, 2021, and a
  Zoom hearing on consideration of the Motion for Order Authorizing and Approving the
  Sale of Substantially all of the Crazy Mocha Assets Free and Clear of All Liens, Claims,
  Encumbrances, Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.P. Nos. 2002
  and 6004 and W.Pa.LBR 6004-1 and 9013-3has been set for March 23, 2021, at 2:00 p.m.
  (Eastern Prevailing Time).272] (the “Ablak Sale Motion”). A hearing on the Albak Sale
  Motion was scheduled for March 31, 2021.

  On February 18, 2021, the Debtor filed its First Omnibus Motion Authorizing the Debtor
  to Assume and Assign Unexpired Leases Pursuant to 11 U.S.C. §365 of the Bankruptcy
  Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) [Dk. 281]. Pursuant to a Notice of Zoom

                                           10
Case 20-22974-CMB              Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                 Desc Main
                                      Document    Page 11 of 58




  Hearing and Response Deadline Regarding the First Omnibus Motion Authorizing the
  Debtor to Assume and Assign Unexpired Leases Pursuant to 11 U.S.C. §365 of the
  Bankruptcy Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) [Dk. 282], objections to the
  assumption and assignment of the Unexpired Leases, including the proposed cure amount,
  or the adequacy of assurance of future performance, must be filed with the Court on or
  before March 8, 2021, and a Zoom hearing on consideration of the First Omnibus Motion
  Authorizing the Debtor to Assume and Assign Unexpired Leases Pursuant to 11 U.S.C.
  §365 of the Bankruptcy Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) has been set for
  March 23, 2021, at 2:00 p.m. (Eastern Prevailing Time).

  Pursuant to the Ablak Bid Procedures Order, competing bids were due on or before March
  18, 2021, but the Debtor did not receive any other bids.
                                                                                               Formatted: Normal, Indent: Left: 0.5"
  On February 25, 2021, the Debtor filed its Subchapter V- Small Business Debtor’s Chapter
  11 Plan of Reorganization Dated as of February 25, 2021, [Dkt. 298] (the “Original
  Plan”).

  On March 19, 2021, Ablak advised the Debtor that it was not prepared to move forward
  with the sale and that it would be seeking certain modifications/amendments to the Ablak
  APA, including the purchase price.

  Despite its best efforts, the Debtor was unable to reach an agreement with Ablak on
  modified sale terms and Ablak advised it was not going to move forward with a sale. As
  a result, the Debtor withdrew the Ablak Sale Motion.

  The Debtor received a $75,000 deposit on the Ablak sale and submits that due to Ablak’s
  breach of the Ablak APA, the deposit has been forfeited. Accordingly, the Debtor intends
  to use the deposit on the Effective Date to pay Allowed Administrative Claims, including
  post-petition administrative rent Claims.

  On April 17, 2021, the Debtor and Pamela VonBergen, now by assignment Crazy Mocha,
  LLC, executed a Letter of Intent contemplating the sale and purchase of substantially all
  of the assets used in connection with the operation of nine (9) Crazy Mocha coffee shops
  for the purchase price of $500,000.00 (the “LOI”).

  Subsequently, Buyer and the Debtor entered into an asset purchase agreement for the
  purchase of certain of the Debtor’s Crazy Mocha Business assets dated April 27, 2021, (the
  “Stalking Horse APA”), for a purchase price of $500,000.00 (the “Purchase Price”).

  On April 29, 2021, the Debtor filed the Motion for Order Authorizing and Approving: (I)
  the Sale of Certain Crazy Mocha Assets Free and Clear of all Liens, Claims,
  Encumbrances, Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.B.P. Nos.
  2002 and 6004 and W.Pa.LBR 6004-1 and 9013-3 and (II) Certain Bid Procedures [Doc.
  No. 440] (the “Sale Motion”).




                                          11
    Case 20-22974-CMB                      Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                          Desc Main
                                                  Document    Page 12 of 58




        On May 13, 2021, the Debtor filed an amended Stalking Horse APA [Doc. No. 486] (the
        “Amended Stalking Horse APA”) to included additional Crazy Mocha Business assets
        and increase the Purchase Price to $650,000 (the “Amended Purchase Price”).

        After notice and hearing held on May 26, 2021, the Bankruptcy Court entered an order
               Authorizing and Approving: (I) the Sale of Certain Crazy Mocha Assets Free and
               Clear of all Liens, Claims, Encumbrances, Interests, and Liabilities Pursuant to 11
               U.S.C. § 363 and F.R.B.P. Nos. 2002 and 6004 and W.Pa.LBR 6004-1 and 9013-
               3 and (II) Certain Bid Procedures [Doc. No.                                                           Formatted: Font color: Auto
        530], approving the sale to Buyer pursuant to the Amended Stalking Horse APA (the “Sale
        Order”).

        Pursuant to the Sale Order, Pamela VonBergen, (“VonBergen”), now by assignment Crazy
        Mocha, LLC (“Crazy Mocha” and together with VonBergen, the “Buyer”), was found to
        have made the highest and best offer for these assets in the amount of $650,000 (the
        “Purchase Price”) and the sale of the assets was approved to Buyer in accordance with the
        terms and conditions of the Sale Order and the Amended Stalking Horse APA.

        On May 28, 2021, the Debtor and Buyer closed on the sale (the “Closing”).

        The Debtor received $671,423.55 at Closing from the Buyer, which included the $650,000
        Purchase Price as well as additional amounts to be distributed by the Debtor to certain
        landlords for security deposits and prepaid rent (the “Additional Payments”).

        After the Closing, the following disbursements were made on June 1, 2021, pursuant to the
        Sale Order:



                 Purchase Price and Additional Payments:                                $671,423.55

                 LESS:

                 First Commonwealth Bank (1st Lien)                                     ($200,000.00)
                 Aaron Fox Trust (Cure)                                                 ($33,421.88)
                 Aaron Fox Trust (Security Deposit)                                     ($3,849.55)
                 Carnegie Library of Pittsburgh (Cure)                                  ($3,500.00)
                 Heritage Valley Health System (Cure)3                                  ($16,176.00)
                 One Village Square (Cure)                                              ($42,123.44)
                 One Village Square (Security Deposit)                                  ($10,499.00)
                 Port Authority of Allegheny County (Cure)                              ($13,227.00)
                 The Bank of New York Mellon (Cure)                                     ($33,372.01)



3
  The distribution to Heritage Valley Health System was made on June 8, 2021, rather than on June 1, 2021, because
the Debtor had to confirm the correct address prior to distribution.


                                                       12
    Case 20-22974-CMB                    Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                       Desc Main
                                                Document    Page 13 of 58




                The Bank of New York Mellon (Security Deposit)                     ($2,835.004)
                The Bank of New York Mellon (Prepaid Rent)                         ($4,270.00)
                The Pittsburgh Cultural Trust (Cure)                               ($39,659.00)
                University of Pittsburgh (Cure)                                    ($10,253.82)

                         TOTAL                                                     ($413,186.70)

                Balance of Funds:                                                  $258,236.85

        Pursuant to the Sale Order, the balance of the funds is being held by Debtor’s counsel in
        its IOLTA Trust account pending further order of this Court.
        Pursuant to North Suburban Order (defined below), the Debtor was authorized to pay to
        North Suburban Land Company, Inc., the North Suburban Rent Payment (defined below)
        leaving a balance of Net Sale Proceeds (defined below) of $237,236.85.
        1.9.2            The identity of professionals approved by the Bankruptcy Court:

        On October 29, 2020, the Debtor filed the Application for Order Authorizing the Debtor to              Formatted: Justified
        Employ Leech Tishman Fuscaldo & Lampl, LLC, as Counsel, Nunc Pro Tunc, as of the
        Petition Date [Doc. 78], which was approved by an order entered on November 30, 2020
        [Doc. No. 135].

        On November 24, 2020, the Debtor filed the Application to Employ Hill, Barth & King as
        Accountant, Nunc Pro Tunc [Doc. No. 119], which was approved by an order entered on
        December 16, 2020 [Doc. NONo. 162].

        Shortly after the filing of the Petition William H. Krieger was appointed as the Subchapter
        V Trustee.
                                                                                                               Formatted: Justified
         Any adversary proceedings that have been filed or other significant litigation that
        has occurred (including contested claim disallowance proceedings), and any other
        significant legal or administrative proceedings that are pending or have been pending
        during the case in a forum other than the Bankruptcy Court:
               
        There is pending litigation before the National Labor Relations Board, Region 6 at Case
        Nos: 16 CA-265396 and 16-CA-265574. It is anticipated that this matter will be settled
        through the filing of a motion to approve settlement under F.R.B.P. 9019.

        Any steps taken to improve operations and profitability of the Debtor:

        Due the effects of the COVID-19 Pandemic, the Debtor closed many of its stores in order
        to avoid losses and left open those that remained profitable. The Debtor sold 10 of its
        Crazy Mocha Business locations and closed the remaining store locations (including the

4
 The Bank of New Mellon was erroneously overpaid by $30.00. The Debtor’s counsel has requested that The Bank
of New York Mellon return the $30.00 overpayment.


                                                    13
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                 Desc Main
                                             Document    Page 14 of 58




       rejection of the leases for those locations). The Debtor continues to operate the Kiva Han
       Business and is in negotiations with certain Chinese persons and entities to attempt to
       expand the Kiva Han and Crazy Mocha brand, product, revenue and business in China.

1.10. Projected Avoidance Actions

      The Debtor does not intend to pursue preference, fraudulent conveyance, or other
Avoidance Actions.

1.11   Reservation/Preservation of Rights for Other Claims and/or Causes of Action

        The Debtor is investigating potential claims and/or causes of action against Ablak for
damages suffered by the Debtor and the Debtor’s estate due to, among other things, Ablak’s breach
of the Ablak APA and other actions/inactions of Ablak relating to the sale of the Debtor’s assets
to Ablak. The Debtor specifically reserves and preserves all rights in and relating to such claims
and/or causes of action and nothing in this Amended Plan or the Confirmation Order shall be
considered a waiver or release of said claims and/or causes of action.

                                           ARTICLE 2

                                     THE AMENDED PLAN

2.1    Treatment of Unclassified Claims

       2.1.1 Administrative Claims

       Each Allowed Administrative Claim shall be paid as follows: (a) in full on the Effective
Date, or (b) as provided under this Amended Plan and 11 U.S.C. §1191(e), or (c) in such amounts
and on such other terms as may be agreed on between the holder of such Allowed Administrative
Claim and the Debtor, or (c) as ordered by the Court.

       The following chart lists the Debtor’s estimated Administrative Claims, and their proposed
treatment under the Amended Plan:
                                                                                                     Formatted: Justified, Indent: First line: 0.5"
            Type                  Estimated Amount Owed            Proposed Treatment                Formatted Table
 Rent Expenses arising in      $227,332.71425 Sixth Avenue    Administrative Rent Claims will be
 the                           Associates Unit B Master       paid in full at the Closing on the
  ordinary course of           Tenant                         sale of the assets of the Crazy        Formatted: Right: -0.01"
 business after the Petition   $9,561.30                      Mocha BusinessEffective Date.
 Date for RentRejected
 Leases for the period         Baum Boulevard Investors, LP
 November 2020 through         $44,082
 May 2021
                               Brady Building, LLC (Ross
                               Street)
                               $13,803.30


                                                14
 Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                         Desc Main
                                            Document    Page 15 of 58




           Type                  Estimated Amount Owed          Proposed Treatment              Formatted Table


                              Brentwood Towne Square
                              Associates
                              $21,560

                              Ellsworth Center Company
                              $22,673

                              Forrest City Bessimer Court
                              Associates, LP
                              $28,457.17

                              Hertz Gateway Center, LP
                              $13,895.91

                              North Suburban Land Company
                              $48,214.95

                              Pittsburgh SSW1 Note Owner,
                              LLC
                              $29,407

                              Southpointe Town Center LP
                              $24,115.42

                              UPMC East
                              $10,640

                              William Barron
                              $18,480

                              TOTAL: $284,890.05


Expenses arising in the       Acct#: 0209074285             Payment through the Amended
ordinary course of            Current Balance $845.67       Plan as follows: Paid in full in
business after the Petition                                 equal monthly installments for 36
Date for electric service     Acct#: 0429885140             months pursuant to 11 U.S.C. §
provided by Duquesne          Current Balance $989.11       1191(e).
Light Company
                              Acct#: 0516788049             Duquesne Light Company:
                              Current Balance               $163.77/mo. 254.97/mo. for 35
                              $1,351.45819.34               months and a final payment of
                                                            $255.14 on the 36th month.
                              Acct#: 3195466015


                                                15
 Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                           Desc Main
                                          Document    Page 16 of 58




          Type                Estimated Amount Owed           Proposed Treatment              Formatted Table
                          Current Balance $563.61

                          775.60

                          Acct#: 3555729553
                          Current Balance $882.49

                          Acct#: 3711301904
                          Current Balance $410.46

                          Acct#: 3752144775
                          Current Balance $727.45893.12

                          Acct#: 5817955781
                          Current Balance $1,575.38

                          Acct#: 0209074285
                          Current Balance
                          $689.012,099.60

                          Acct#: 7318368977
                          Current Balance $463.70

                          TOTAL: $9,179.09                                                    Formatted: Widow/Orphan control


The value of goods          Schneider’s Dairy, Inc.       Payment through the Amended
received in the ordinary $1,495.26                        Plan as follows: Paid in full in    Formatted: Font: Bold
course of business within                                 equal monthly installments for 36
20 days before the Petition Royal Coffee New York, Inc.   months pursuant to 11 U.S.C.§
Date.                       $11,978.87                    1191(e).                            Formatted: Font: Bold

                                                          Schneider’s Dairy, Inc.:
                                                          $41.54/mo.

                                                          Royal Coffee New York, Inc.:
                                                          $332.75/mo.




                                            16
 Case 20-22974-CMB             Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                            Desc Main
                                      Document    Page 17 of 58




          Type             Estimated Amount Owed       Proposed Treatment                  Formatted Table
Professional fees, as   Leech Tishman Fuscaldo &   Upon Application under §330 and
approved by the         Lampl                      Bankruptcy Court approval,
Bankruptcy Court        (Debtor’s Counsel)         Payment through the Amended
                        $250,000 ($275,000, Less   Plan as follows:
                        Application of $25,000
                        Retainer)                  Leech Tishman: $166,250 paid at
                        $308,750                   the Closing225,000 on the
                                                   saleEffective Date (which includes
                        Hill, Barth & King         application of the assets of the
                        (Debtor’s Accountant)      Crazy Mocha Business.$25,000
                        $1525,000                  retainer). The balance of $83,750       Formatted: Font: Bold
                                                   to be paid over 36 months at            Formatted: Font: Bold
                                                   $1,000/mo. from January 1, 2022,
                                                   to December 31, 2022, $3,000/mo.
                                                   from January 1, 20212023, to
                                                   MarchJuly 31, 2024, and a one-
                                                   time payment of $2614,750 on
                                                   April 30August 31, 2024.

                                                   Hill, Barth & King: $8,750 paid at
                                                   the Closing17,000 on the sale of
                                                   the assets of the Crazy Mocha
                                                   Business. The balance of $6,250
                                                   to be paidEffecti e Date of the
Chapter 5Subchapter V   $818,000                   Upon application under §330 and         Formatted: Font: Bold
Trustee Fees                                       after Bankruptcy Court approval,        Formatted: Font: Bold
                                                   payment through the Amended
                                                   Plan as follows: Paid in full at the
                                                   Closing on the sale of the assets of
                                                   the Crazy Mocha Business
                                                    Effective Date.
TOTALInternal Revenue $511,013.8411,682.37         The IRS administrative claim of         Formatted: Font: Bold
Service                                            $11,682.37 shall be paid as             Formatted: Font: Bold
                                                   follows: (a.) the sum of $5,841.19
                                                   shall be paid on or before
                                                   December 31, 2021; (b.) The sum
                                                   of $5,841.19 shall be paid on or
                                                   before December 31, 2022; (c.) No
                                                   interest or penalties shall accrue on
                                                   this administrative claim so long as
                                                   the Debtor makes the timely
                                                   payments set forth above; and (d.)
                                                   If the Debtor fails to make the
                                                   timely payments of the
                                                   administrative claim, then the
                                                   remaining amount, together with

                                         17
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                 Desc Main
                                             Document    Page 18 of 58




           Type                 Estimated Amount Owed              Proposed Treatment                Formatted Table
                                                               all accrued penalties and interest,
                                                               shall be immediately due and
                                                               payable
 PA Department of           $847.44                            Paid in Full on the Effective Date
 Revenue
 Total Administrative       $671,823.08
 Claims


       2.1.2 Priority Tax Claims

        Priority Tax Claims are unsecured income, employment, and other taxes described by
§507(a)(8) of the Code. Unless the holder of such a §507(a)(8) Priority Tax Claim agrees
otherwise, it must receive the present value of such Claim, in regular installments paid over a
period not exceeding 5 years from the Petition Date. A list of holders of priority claims who have
either been scheduled by the Debtor or who filed a proof of claim is attached hereto and marked
as Exhibit 1.

       Each holder of a Priority Tax Claim will be paid as set forth in the chart below:

                                                                                                     Formatted: Indent: First line: 0"



   Taxing Authority          Tax Type          Claim Amount                Amended Plan
                                                                             Treatment
 United States Internal Unpaid FICA and $16,841.98528.41         In full and final
 Revenue Service        FUTA                                     satisfaction of the Claims
                                                                 of the United States
                                                                 Internal Revenue Service
                                                                 (IRS), the IRS will be paid
                                                                 $16,528.41 plus 3%
                                                                 interest per annum at
                                                                 regular monthly
                                                                 installments of
                                                                 $467.83480.67 over 36
                                                                 months.
 Pennsylvania          Unpaid Corp.     $11,436.08               In full and final
 Department of Revenue Sales and                                 satisfaction of the Claims
                       Franchise Taxes.                          of the Pennsylvania
                                                                 Department of Revenue,
                                                                 the PennsylvaniaThe PA
                                                                 Department of Revenue
                                                                 will be paid $11,436.08
                                                                 plus 3% interest per


                                               18
   Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                   Desc Main
                                             Document    Page 19 of 58




                                                                  annum at regular monthly
                                                                  installments of
                                                                  $317.66332.57 over 36
                                                                  months.




 2.2      Classification and Treatment of Claims and Equity Interests

          2.2.1 Secured Claims

         Allowed Secured Claims are Claims secured by property of the Debtor’s bankruptcy estate
 (or that are subject to setoff) to the extent allowed as secured Claims under §506 of the Code. If
 the value of the collateral or setoffs securing the Creditor’s Claim is less than the amount of the
 Creditor’s Allowed Claim, the deficiency will be classified as a general unsecured Claim. In
 addition, certain claims secured only by the debtor's principal residence, may require different
 treatment pursuant to §1190(3) of the Code as set forth below, if applicable. A list of holders of
 secured claims who have either been scheduled by the Debtor or who filed a proof of claim is
 attached hereto and marked as Exhibit 2.

        The following table lists the classes of the Debtor’s Secured Claims and their proposed
 treatment under the Amended Plan:

Class #           Description          Disputed       Impaired /        Treatment          Entitled to
                                        (Y/N)         Unimpaired                              Vote
  1       Creditor Name: Ally             N           Unimpaired The Debtor will               No
          Financial                                              assume the Retail
                                                                 Installment Sale         Deemed to
          Allowed Secured Amt.:
                                                                 Contract and continue have
          $5,322.50
                                                                 to make payments of accepted
          Collateral description:                                $587.09 until paid in the
          2015 Chevrolet Express                                 full. Lien on collateral Amended
          G250                                                   retained until payment Plan
          VIN#1GCWGGCF8F1111                                     in full on the Retail    Pursuant to
          6709                                                   Installment Sale         Section
                                                                 Contract at which time 1126(f) of
          Priority of lien: First                                                         the
                                                                 the lien will be
                                                                 released and             Bankruptcy
                                                                 extinguished.            Code.




                                                 19
   Case 20-22974-CMB                      Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                      Desc Main
                                                 Document    Page 20 of 58




Class #           Description               Disputed         Impaired /        Treatment          Entitled to
                                             (Y/N)           Unimpaired                             Vote
  2       Creditor Name: The Bank              N             Unimpaired In full satisfaction of      No.
          of New York Mellon                                            The Bank of New
                                                                        York’s secured claim,     Deemed to
          Allowed Secured Amt.:                                                                   have
                                                                        The Bank of New
          $3,600                                                                                  accepted
                                                                        York will retain the
                                                                        $3,600 security           the
          Collateral description:
          Security Deposit                                              deposit and its lien      Amended
                                                                        will be released and      Plan
          Priority of lien: First                                       extinguished.             Pursuant to
                                                                                                  Section
          Value of Interest in                                                                    1126(f) of
          Collateral: $3,600                                                                      the
                                                                                                  Bankruptcy
                                                                                                  Code

  3       Creditor Name: First            NPursuant to        Impaired On account of its first       Yes
          Commonwealth Bank                Order Dated                 priority liens on
                                         March 30, 2021                substantially all assets
          Allowed Secured Amt.:          [Doc. No. 358],
                                                                       of and pursuant to the
          $2,376,433.09 (SBA            the value of First
          Commercial Term Loan)         Commonwealth’s                 DebtorSale Order,
                                         secured claim is              First Commonwealth
          Allowed Secured Amt.:            $1,700,000                  Bank will receive
          $251,275.34 (SBA                                             received payment of
          Commercial Line of                                           $200,000 at the Net
          Credit)                                                      Sale Proceeds from
                                                                       Closing on the sale of
          Collateral Description:
          Substantially all assets of                                  the Crazy Mocha
          the Debtor                                                   Business. Estimated
                                                                       payment is $1,000
          Priority of lien: First                                      assets and on the
                                                                       Effective Date will
          Value of Interest in                                         receive an additional
          Collateral: $1,700,000
                                                                       payment of $100,000.
                                                                       Upon Closing on the
                                                                       sale of the Crazy
                                                                       Mocha Business
                                                                       assets, the liens and
                                                                       claims of First
                                                                       Commonwealth Bank


                                                     20
   Case 20-22974-CMB    Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                 Desc Main
                               Document    Page 21 of 58




Class #   Description   Disputed    Impaired /        Treatment            Entitled to
                         (Y/N)      Unimpaired                               Vote
                                                 will bewere released
                                                 and extinguished as to
                                                 those assets and will
                                                 transfertransferred to
                                                 the proceeds of sale.

                                                 First Commonwealth
                                                 Bank will retain its
                                                 liens and claims on the
                                                 Crazy Mocha Business
                                                 assets located, or
                                                 formerly located,
                                                 within the locations
                                                 that were closed and
                                                 the leases rejected.
                                                 Pursuant to Order of
                                                 Court dated June 7,
                                                 2021 [Doc. No. 552],
                                                 First Commonwealth
                                                 Bank was granted
                                                 relief from stay to
                                                 pursue its rights and
                                                 remedies in and to
                                                 those assets located
                                                 within the closed
                                                 locations.

                                                 On account of its first
                                                 priority lien in the
                                                 remainder of the
                                                 Debtor’sremaining
                                                 assets of the Debtor,
                                                 including the Kiva
                                                 Han Business assets,
                                                 First Commonwealth
                                                 Bank will be granted a
                                                 first priority lien on
                                                 the remaining assets of
                                                 the Debtor up to the
                                                 amount of
                                                 $200218,000, which
                                                 amount will be paid by
                                                 the Debtor in equal
                                                 monthly installments


                               21
   Case 20-22974-CMB                    Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                          Desc Main
                                               Document    Page 22 of 58




Class #          Description             Disputed          Impaired /         Treatment             Entitled to
                                          (Y/N)            Unimpaired                                 Vote
                                                                        overusing a 15 -years
                                                                        loan amortization at
                                                                        the Prime Rate plus
                                                                        1.5%, with a 5 -year
                                                                        balloon. Monthly
                                                                        payment will be
                                                                        $1,555.66695.67.
                                                                        Upon payment of the
                                                                        $200218,000, First
                                                                        Commonwealth
                                                                        Bank’s claims will be
                                                                        satisfied in full and its
                                                                        liens and claims
                                                                        against the Debtor’s
                                                                        assets will be released
                                                                        and extinguished.

                                                                     The remainder of First
                                                                     Commonwealth
                                                                     Bank’s secured claim
                                                                     is bifurcated and will
                                                                     be treated as an
                                                                     unsecured claim in
                                                                     Class 89, totaling
                                                                     approximately
                                                                     $1,4272,209,708.0943
  4       Creditor Name: American NPursuant to              Impaired Treated completely as             Yes
          Express National Bank          Order Dated                 unsecured deficiency
          (Merchant Loan)              March 30, 2021                claim in Class 89.
                                       [Doc. No. 358],
          Collateral description:        the claim of                   On the Effective Date
          Substantially all assets of American Express                  of the Amended Plan,
          the Debtor                  National Bank is                  American Express
                                          completely                    National Bank’s liens
          Allowed Secured Amt.:       unsecured. Also,                  and claims in and upon
          $52,846.70                    on March 26,                    the Debtor’s assets will
                                       2021, American                   be released and
          Priority of lien: Second    Express National                  extinguished
                                        Bank filed an
          Value of Interest in         Amended Proof
          Collateral: $0.00            of Claim, Claim
                                       No. 20-2, listing
                                        their claim as
                                          unsecured.


                                                   22
   Case 20-22974-CMB                      Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                         Desc Main
                                                 Document    Page 23 of 58




Class #          Description                Disputed         Impaired /         Treatment            Entitled to
                                             (Y/N)           Unimpaired                                Vote


  5       Creditor Name: Swift            NPursuant to        Impaired Treated completely as            Yes
          Financial, LLC, as               Order Dated                 unsecured deficiency
          serving agent for              March 30, 2021                claim in Class 89
          WebBank (PayPal Loan)          [Doc. No. 358],
                                        the claim of Swift                On the Effective Date
          Allowed Secured Amt.:         Financial, LLC, is                of the Amended Plan,
          $104,514.88                       completely                    Swift Financial,
                                            unsecured                     LLC’s, as servicing
          Collateral description:                                         agent for WebBank,
          Substantially all assets of                                     liens and claims in and
          the Debtor                                                      upon the Debtor’s
                                                                          assets will be released
          Priority of lien: Third                                         and extinguished

          Value of Interest in
          Collateral: $0.00
  6       Creditor Name: Small          NPursuant to          Impaired Treated completely as            Yes
          Business Administration       Order Dated                    unsecured deficiency
          (EIDL Loan)                 March 30, 2021                   claim in Class 89
                                      [Doc. No. 358],
          Allowed Secured Amt.:       the claim of The                    On the Effective Date
          $152,311.64                  Small Business                     of the Amended Plan,
                                      Administration is                   the Small Business
          Collateral description:        completely                       Administration’s liens
          Substantially all assets of    unsecured                        and claims in and upon
          the Debtor                                                      the Debtor’s assets will
                                                                          be released and
          Priority of lien: Fourth                                        extinguished.

          Value of Interest in
          Collateral: $0.00




                                                     23
   Case 20-22974-CMB                    Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                               Document    Page 24 of 58




Class #           Description             Disputed       Impaired /        Treatment        Entitled to
                                           (Y/N)         Unimpaired                           Vote
  7       Creditor Name: Nissan              N           Impaired   In full and final          Yes
          Motor Acceptance Corp.                                    satisfaction of Nissan
                                                                    Motor Acceptance
          Allowed Secured Amt.:                                     Corporation’s claim,
          $14,290.94                                                the collateral securing
                                                                    Nissan Motor
          Collateral description:                                   Acceptance
          2018 Nissan NV200,                                        Corporation’s claim
          VIN#                                                      will be forfeited and
          3N6CM0KN4JK694810                                         turned over to Nissan
                                                                    Motor Acceptance
          Priority of lien: First                                   Corporation on or after
                                                                    the Effective Date of
          Value of Interest in                                      the Amended Plan.
          Collateral: $13,950                                       The deficiency amount
                                                                    of $340.94 shall be
                                                                    treated as an unsecured
                                                                    claim in Class 89.

          2.2.2 Priority Unsecured Claims

         Certain priority Claims that are referred to in §§507(a)(1), (4), (5), (6), and (7) of the Code
 are required to be placed in classes. The Code requires that each holder of such a Claim receive
 cash on the Effective Date of the Amended Plan equal to the allowed amount of such Claim.
 However, a class of holders of such Claims may vote to accept different treatment. A list of holders
 of priority claims who have either been scheduled by the Debtor or who filed a proof of claim is
 attached hereto and marked as Exhibit 1.

                                                                                                           Formatted: Justified
        The following table lists the classes of Debtor’s Priority Unsecured Claims and their
 proposed treatment under the Amended Plan:

 NONE.




  Class #          Description        Disputed   Impaired /       Treatment                  Entitled
                                        (Y/N)    Unimpaired                                  to Vote
  8                Emily Raden       Anticipated Impaired         The National Labor         Yes
                   Shore                dispute                   Relations Board filed
                                      resolution                  proof of claim No. 52
                                    through Rule                  in the Bankruptcy
                                         9010                     Case in the amount of


                                                   24
Case 20-22974-CMB   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29   Desc Main
                           Document    Page 25 of 58




                settlement         $27,580.00 on behalf
                                   of Melissa
                                   Ciccocioppo, Emily
                                   Raden-Shore, Sharyn
                                   Sefton, and Abigail
                                   Rideout. The Debtor
                                   intends to file a Rule
                                   9019 Motion whereby
                                   the claim of the NLRB
                                   will be compromised
                                   such that Emily Raden
                                   Shore will receive a
                                   Section 507(a)(4)
                                   Priority Claim in the
                                   amount of $2,391 to
                                   be paid in 36 equal
                                   monthly installments
                                   at 3% per annum, or
                                   $69.53/mo.




                             25
Case 20-22974-CMB        Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29   Desc Main
                                Document    Page 26 of 58




8     Abigail        Anticipated Impaired   The National Labor        Yes
      Rideout           dispute             Relations Board filed
                      resolution            proof of claim No. 52
                    through Rule            in the Bankruptcy
                         9010               Case in the amount of
                      settlement            $27,580.00 on behalf
                                            of Melissa
                                            Ciccocioppo, Emily
                                            Raden-Shore, Sharyn
                                            Sefton, and Abigail
                                            Rideout. The Debtor
                                            intends to file a Rule
                                            9019 Motion whereby
                                            the claim of the NLRB
                                            will be compromised
                                            such that Abigail
                                            Rideout will receive a
                                            Section 507(a)(4)
                                            Priority Claim in the
                                            amount of $952 to be
                                            paid in 36 equal
                                            monthly installments
                                            at 3% per annum, or
                                            $27.69/mo. Abigail
                                            Rideout will also
                                            receive an Unsecured
                                            Claim in the amount
                                            of $2,100 to be treated
                                            as a Class 9 Allowed
                                            General Unsecured
                                            Claim.
8     Melissa        Anticipated Impaired   The National Labor        Yes
      Ciccocioppo       dispute             Relations Board filed
                      resolution            proof of claim No. 52
                    through Rule            in the Bankruptcy
                         9010               Case in the amount of
                      settlement            $27,580.00 on behalf
                                            of Melissa
                                            Ciccocioppo, Emily
                                            Raden-Shore, Sharyn
                                            Sefton, and Abigail
                                            Rideout. The Debtor
                                            intends to file a Rule
                                            9019 Motion whereby
                                            the claim of the NLRB
                                            will be compromised


                                  26
Case 20-22974-CMB   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29    Desc Main
                           Document    Page 27 of 58




                                       such that Melissa
                                       Ciccocioppo will
                                       receive a Section
                                       507(a)(4) Priority
                                       Claim in the amount
                                       of $2,412 to be paid in
                                       36 equal monthly
                                       installments at 3% per
                                       annum, or $70.14/mo.
                                       Melissa Ciccocioppo
                                       will also receive an
                                       Unsecured Claim in
                                       the amount of $3,200
                                       to be treated as a Class
                                       9 Allowed General
                                       Unsecured Claim.
8     Sharyn    Anticipated Impaired   The National Labor         Yes
      Sefton       dispute             Relations Board filed
                 resolution            proof of claim No. 52
               through Rule            in the Bankruptcy
                    9010               Case in the amount of
                 settlement            $27,580.00 on behalf
                                       of Melissa
                                       Ciccocioppo, Emily
                                       Raden-Shore, Sharyn
                                       Sefton, and Abigail
                                       Rideout. The Debtor
                                       intends to file a Rule
                                       9019 Motion whereby
                                       the claim of the NLRB
                                       will be compromised
                                       such that Sharyn
                                       Sefton will receive a
                                       Section 507(a)(4)
                                       Priority Claim in the
                                       amount of $4,246 to
                                       be paid in 36 equal
                                       monthly installments
                                       at 3% per annum, or
                                       $123.48/mo. Melissa
                                       Ciccocioppo will also
                                       receive an Unsecured
                                       Claim in the amount
                                       of $4,700 to be treated
                                       as a Class 9 Allowed
                                       General Unsecured


                             27
    Case 20-22974-CMB                     Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                           Desc Main
                                                 Document    Page 28 of 58




                                                                        Claim.


        2.2.3 General Unsecured Claims

        General unsecured Claims are not secured by property of the estate and are not entitled to
priority under §507(a) of the Code. A list of holders of unsecured claims who have either been
scheduled by the Debtor or who filed a proof of claim is attached hereto and marked as Exhibit 3.

        Insert description of §1122(b) convenience class if applicable: None.

       The following table lists the classes of the Debtor’s General unsecured Claims and their
proposed treatment under the Amended Plan:


    Class       Description           Disputed        Impaired /          Treatment                   Entitled to   Formatted Table
      #                                 (Y/N)        Unimpaired                                         Vote        Inserted Cells
     89     General Unsecured            The         Impaired    In full satisfaction of the            Yes
            Creditors Listed in        Debtor                    Allowed General
            Exhibit 3 to the          reserves                   Unsecured Claims,
            Amended Plan              the right                  holders of Allowed
                                      to object                  General Unsecured
            Total Estimated            to any                    Claims will be paid their
            Amount of Allowed          Claim                     pro-rata share of the
            General Unsecured                                    following annual
            Claims:                                              distributions:
            $ inclusive of
            deficiency                                                December 31, 2021 -
            unsecured claims of                                       $10,000
            Class
            3,926,948.584,5,6                                         December 31, 2022 -
            and 7:                                                    $6050,000
            $4,757,787.50 5
                                                                      December 31, 2023 -
                                                                      $80,000

                                                                      MarchAugust 31, 2024 -
                                                                      $6050,000

                                                                      Total Distribution
                                                                      $210190,000

                                                                      Estimated Recovery:

5
  This amount is an estimate only and does not include potential Allowed rejection damage claims from rejected
leases. Depending on the amount of rejection damages asserted and allowed, the amount of unsecured claims
could increase.


                                                       28
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                  Desc Main
                                            Document    Page 29 of 58




 Class        Description         Disputed    Impaired /            Treatment           Entitled to   Formatted Table
   #                               (Y/N)      Unimpaired                                  Vote        Inserted Cells
                                                             5%2% to 4%
                                                             (Depending on amount
                                                             of rejection damage
                                                             claims)


       2.2.4 Equity Interest Holders

      The following table lists the classes of Equity Interests and their proposed treatment under
the Amended Plan:

 Class        Description            Impaired /       Treatment                Entitled to Vote       Inserted Cells
   #                                 Unimpaired                                                       Formatted Table
 910 Ed Wethli - 59.93%              Unimpaired Upon the Effective            No. Deemed to
       Voting Common Stock                      Date of the Amended           have accepted the
                                                Plan, Ed Wethli,              Amended Plan
         Marcie Wethli - 9.175%                 Marcie Wethli,                Pursuant to
         Non-Voting Stock                       Nicholas Redondo,             Section 1126(f)
                                                Timothy Albinese and          of the Bankruptcy
         Nicholas Redondo –                     Timothy Burgan will           Code
         3.434% Non-Voting                      retain their respective
         Stock                                  ownership interests in
                                                the Debtor in the same
         Timothy Albinese –                     amounts and in the
         20.60% Non-Voting                      same voting class as
         Stock                                  existed on the
                                                Effective Date of the
         Timothy Burgan –                       Amended Plan.
         6.867% Non-Voting
         Stock

2.3    Claims Objections

       The Debtor may object to the amount or validity of any claimClaim within forty-five (45)
days following entry of the Post-Confirmation Order (unless otherwise modified or extended by
Court Order) by filing an objection with the Bankruptcy Court and serving a copy of the objection
on the holder of the Claim. The Claim objected to will be treated as a Disputed Claim under the
Amended Plan. No payment will be made to a holder of a Disputed Claim unless and until it
becomes an Allowed Claim. To the extent the Disputed Claim becomes an Allowed Claim, the
Debtor will pay the Allowed Claim in accordance with the Amended Plan.

2.4    Treatment of Executory Contracts and Unexpired Leases

       Executory Contracts are contracts where significant performance of the contract remains


                                               29
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                  Desc Main
                                            Document    Page 30 of 58




for both the Debtor and another party to the contract. The defined term “Executory Contract” as
used in this Amended Plan includes unexpired leases.

        The Executory Contracts to be assumed by the Debtor and performed by the Debtor after
confirmation are set forth on Schedule 2.4(a) attached hereto. Schedule 2.4(a) provides the name
of the counterparty to the Executory Contract, a brief description of the contract, and the proposed
cure amount.

        On April 30, 2021, the Debtor filed its Second Omnibus Motion Authorizing the Debtor to
Assume and Assign Unexpired Leases Pursuant to 11 U.S.C. §365 of the Bankruptcy Code and
F.R.B.P. Rule 6006(A), (C), (E) and (F) [Doc. No. 448]. On May 13, 2021, the Debtor filed an
amended exhibit to the Second Omnibus Motion Authorizing the Debtor to Assume and Assign
Unexpired Leases Pursuant to 11 U.S.C. §365 of the Bankruptcy Code and F.R.B.P. Rule 6006(A),
(C), (E) and (F) [Doc. No. 489] to include the leases for the Debtor’s Squirrel Hill and Pittsburgh
Cultural Trust Crazy Mocha locations.

        On May 26, 2021, the Bankruptcy Court entered an order granting the Debtor’s Second
Omnibus Motion Authorizing the Debtor to Assume and Assign Unexpired Leases Pursuant to 11
U.S.C. §365 of the Bankruptcy Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) [Doc. No. 532]
(the “Order Approving Assumption and Assignment”). The Executory Contracts to be assumed
by the Debtor and assigned to a third party pursuant to that Order Approving Assumption and
Assignment are set forth on Schedule 2.4(b) attached hereto. Schedule 2.4(b) provides the name
of the counterparty to the Executory Contract, a brief description of the contract, the name of the
proposed assignee and the proposed cure amount.

        On February 18April 26, 2021, the Debtor filed its First Omnibus Motion Authorizing the
Debtor to Assume and Assignto Reject Certain Unexpired Leases of Nonresidential Real Property
Pursuant to 11 U.S.C. §365 of the Bankruptcy Code and F.R.B.P. Rule 6006(A), (C), (E) and (F)
[Dk. 281]. Pursuant(a), Nunc Pro Tunc, to a NoticeDate of Zoom Hearing and Response Deadline
Regarding the First OmnibusFiling Motion Authorizing the Debtor[Doc. No. 421], seeking
authority to Assume and Assign Unexpired Leases Pursuant to 11 U.S.C. §365 of the Bankruptcy
Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) [Dk. 282], objections to the assumption and
assignment of the Unexpired Leases, including the proposed cure amount, or the adequacy of
assurance of future performance, must be filed with the Court reject those Executory Contracts
listed on or before March 8Exhibit A to the motion.

       On May 28, 2021, andthe Bankruptcy Court entered a Zoom hearing on consideration                Formatted: Font: Not Bold
ofmodified order granting the Debtor’s First Omnibus Motion Authorizing the Debtor to Assume
and Assign Unexpired to Reject Certain Unexpired Leases of Nonresidential Real Property
Pursuant to 11 U.S.C. §365(a), Nunc Pro Tunc, to Date of Filing Motion [Doc. No. 539] (the
“Order Approving Rejection of Leases”). The Executory Contracts rejected by the Debtor
pursuant to the Order Approving Rejection of Leases Pursuant to 11 U.S.C. §365 of the Bankruptcy
Code and F.R.B.P. Rule 6006(A), (C), (E) and (F) has beenare set for March 23forth on the
attached Schedule 2.4(c). Schedule 2.4(c) provides the name of the counterparty to the Executory
Contract and the date of rejection became effective.



                                                30
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                      Desc Main
                                             Document    Page 31 of 58




        On June 11, 2021, at 2:00 p.m. (Eastern Prevailing Time).the Bankruptcy Court entered             Formatted: Font: Not Bold
an order approving a stipulation by and between the Debtor, First Commonwealth Bank and North
Suburban Land Company, Inc. [Doc. No. 559] (the “North Suburban Order”) whereby for and
in consideration of the payment of $21,000 by the Debtor to North Suburban Land Company, Inc.
(the “North Suburban Rent Payment”), the Debtor is permitted to remain in possession of its
Cranberry facility (leased by North Suburban Land Company, Inc. to the Debtor, the “Cranberry
Lease”) until August 31, 2021. Also, pursuant to the North Suburban Order, the Cranberry Lease
is deemed rejected as of September 1, 2021.

        AllWith the exception of the Cranberry Lease, all Executory Contracts not listed on
Schedule 2.4(a) or 2.4(b) shall be deemed rejected upon entry of the Confirmation Order and the
Debtor will no longer continue to perform its obligations under the Executory Contract. For the
convenience of creditors, the Debtor has prepared the attached Schedule 2.4(c) listing Executory
Contracts that have already been rejected by the Order Approving Rejection of Leases or to be
rejected upon entry of the Confirmation Order. For the avoidance of doubt, however, any
Executory Contract not listed on either Schedule 2.4(a) or 2.4(b) will be conclusively deemed
rejected even if not expressly shown on Schedule 2.4(c).

         The deadline for filing a proof of claim arising from rejection of an Executory Contract
shall be [the earlier of: (i) thirty (30]) days following entry earlier of: (a) the Confirmation Order;
or (b)ii) thirty (30) days from entry of any Order of Court specifically providing for the rejection
of the applicable Executory Contract. Any Claim based on the rejection of an Executory Contract
that is not timely filed shall be a Disputed Claim.
                                                                                                          Formatted: Justified, Indent: First line: 0"
2.5    Means for Implementation of the Amended Plan and Amended Plan Funding                              Formatted: Underline, Underline color: Auto
                                                                                                          Formatted: Underline, Underline color: Auto
       2.5.1 Describe how the Amended Plan will be implemented, including how the Amended
       Plan will be funded.

       The Amended Plan will be funded, in part by: (i) the $1,500650,000 in sale proceeds Sale
       Proceeds from the sale of the Crazy Mocha Business; (ii) approximately $191,000 of funds
       obtained from the Employee Retention Credit (the “ERC”); (iii) $75,000 of exit financing
       obtained by the Debtor and (iiexplained further below in Article 2.5.3 (the “Exit
       Financing”); (iv) the $75,000 forfeited deposit on the failed Ablak sale; and (v) the
       operating income from the Debtor’s continued operation of the Kiva Han Business.                   Formatted: Font: 12 pt

       The sale proceeds will be used to paySale Proceeds were used to fund: (i) the $200,000             Formatted: Font: 12 pt
       distribution to First Commonwealth Bank on account of its Allowed Class 3 Secured                  Formatted: Indent: Left: 0.5"
       Claim; (ii) $191,733.15 in cure costs associated with the assumption and assignment of             Formatted: Font: 12 pt
       Unexpired Leases/Executory Contracts, pay normal and customary closing costs and pay               Formatted: Font: 12 pt
       pursuant to the Order Approving Assumption and Assignment; and (iii) the North
       Suburban Rent Payment, leaving a balance held by the Debtor’s Counsel in its IOLTA
       Trust account in the amount of $237,236.85 (the “Net Sale Proceeds”). The Net Sale
       Proceeds, the ERC, the forfeited deposit and the Exit Financing will be used to fund certain       Formatted: Font: 12 pt
       of the remaining Administrative Claims. The Net Sale Proceeds will fund the distribution to        Formatted: Font: 12 pt


                                                  31
Case 20-22974-CMB               Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                   Desc Main
                                       Document    Page 32 of 58




  the holder of Class 3 Allowed Secured Claims.                                                  Formatted: Font: 12 pt

  The income generated from the Debtor’s operation of the Kiva Han Business (see Schedule
  3.2) will serve as the funding source for distribution to: (i) holders of Allowed Secured
  Claims in Class 1 and 3; (ii) certain other Administrative Claims; (iii) holders of Allowed
  Priority Tax Claims; and (iv) holders of Allowed Priority Claims in Class 8; and (v) holders
  of Allowed General Unsecured Claims in Class 89.                                               Formatted: Font: 12 pt

  2.5.2 If the Amended Plan proposes a sale of the Debtor’s assets, describe how the sale
  will proceed, including anticipated marketing efforts and proposed bidding procedures.

  TheAs described in more detail in Article 1.9.1 above, the Debtor determined that the best
  course of action in this Bankruptcy Case is to sell all assets used in connection with the
  Crazy Mocha Business and reorganize the Kiva Han Business. On January 8, 2021, the
  Debtor and Ablak executed a Letter of Intent contemplating the sale and purchase of
  substantially all of the assets used in connection with the Debtor’s operation of the Crazy
  Mocha coffee shops for the purchase price of 1,500,000.00. Subsequently, Ablak and the
  Debtor entered into the Stalking Horse APA dated February 4, 2021 for a purchase price
  of $1,500,000.00. To that end, the Debtor obtained the Sale Order resulting in the Debtor
  realizing $650,000 in Sale Proceeds from the sale of certain of its Crazy Mocha Business
  assets.

  On February 12, 2021, the Debtor filed the Expedited Motion to Approve: (I) the Bid
  Procedures; (II) Break-UP Fee; and (III) Notice of Sale Free and Clear of All Liens, Claims,
  and Encumbrances Pursuant to 11 U.S.C. § 363 and F.R.B.P. Nos. 2002 and 6004, and
  W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 255], which was granted on February 18, 2021
  [Doc. No. 279].
                                                                                                 Formatted: Normal, Indent: Left: 0.5"
  On February 12, 2021, the Debtor filed the Motion for Order Authorizing and Approving
  the Sale of Substantially all of the Crazy Mocha Assets Free and Clear of All Liens, Claims,
  Encumbrances, Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.P. Nos. 2002
  and 6004 and W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 272]. Objections to the sale must
  be filed with the Court on or before March 16, 2021, and a Zoom hearing on consideration
  of the Motion for Order Authorizing and Approving the Sale of Substantially all of the
  Crazy Mocha Assets Free and Clear of All Liens, Claims, Encumbrances, Interests, and
  Liabilities Pursuant to 11 U.S.C. § 363 and F.R.P. Nos. 2002 and 6004 and W.Pa.LBR
  6004-1 and 9013-3has been set for March 23, 2021, at 2:00 p.m. (Eastern Prevailing
  Time).

  2.5.3 Describe any postpetition or exit financing the Debtor has or will obtain to fund the
  Amended Plan.
                                                                                                 Formatted: No Spacing, Left
  None.                                                                                          Formatted: No Spacing, Left, Indent: Left: 0", First line:
                                                                                                 0.5"
                                                                                                 Formatted: Font: Bold


                                           32
  Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                   Desc Main
                                           Document    Page 33 of 58




       Marie W. Garesche, an individual, has agreed to loan the Debtor on the Effective Date
       $75,000, in immediately available funds, through a Demand Promissory Note, together
       with interest at a fixed rate of four (4%) percent per annum, compounded monthly, until
       the Demand Promissory Note is paid in full together with all interest accrued thereon.

       Interest shall be calculated based on the outstanding principal based on a 360-day year but
       shall be charged for the actual number of days elapsed.

       Debtor shall pay the principal and interest of the obligation evidenced by the Demand
       Promissory Note and all other amounts due thereunder ON DEMAND no sooner than
       thirty (30) days following the third (3rd) anniversary of the Demand Promissory Note.

       A draft of the Promissory Demand Note is attached to the Amended Plan as Exhibit 4 and
       is subject to modification. The Debtor will file a final draft of the Promissory Demand
       Note as an Amended Plan Supplement within fourteen (14) days of the Confirmation
       Hearing.

       Marie W. Garesche is an acquittance of Ed Wethli, and a current client of Leech
       Tishman Fuscaldo & Lampl, LLC, Debtor’s counsel. However, Leech Tishman has
       not and will not be representing Marie Garesche in any matters relating to the
       Debtor’s Bankruptcy Case, including matters relating to the Demand Promissory
       Note.
       2.5.4 Describe Additional provisions, if any, for implementing the planAmended Plan,
       including provisions necessary to comply with §1191(c)(3)(B).
                                                                                                     Formatted: No Spacing, Left
       None.                                                                                         Formatted: No Spacing, Left, Indent: Left: 0", First line:
                                                                                                     0.5"
                                                                                                     Formatted: Font: Bold
       None.

2.6    Payments

        The Debtor shall make Amended Plan payments if the Amended Plan is confirmed under
Section 1191(a) of the Bankruptcy Code. Pursuant to Section 1194(a) of the Bankruptcy Code, to
the extent any payments and funds were received by the Trustee prior to confirmation, the Trustee
shall distribute any such payments in accordance with the Amended Plan.
     If the Amended Plan is confirmed under §1191(b), the Debtor intends to make all
Amended Plan payments to creditors under the Amended Plan, unless the order confirming the
Amended Plan requires the Trustee to make all Amended Plan payments.


        Payments made pursuant to the Amended Plan that are unclaimed after six (6) months shall
be treated as unclaimed funds and shall include checks and funds represented by the checks which
have been returned as undeliverable without a proper forwarding address. Provided that the
Amended Plan distribution was sent to the claimant’s last known address on the claims register,


                                               33
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                 Desc Main
                                            Document    Page 34 of 58




unclaimed funds shall constitute an abandonment of the claim and become the property of the
Debtor or the entity acquiring the assets of the Debtor under the Amended Plan (as applicable).



2.7    Termination of Trustee Services

       If the Amended Plan is confirmed under §1191(a), the service of the Trustee shall terminate
when the Amended Plan has been substantially consummated (within the meaning of, and except
as otherwise provided in §1183(c)(1)). If the payments contemplated by the Amended Plan are
made, the Debtor believes substantial consummation of the Amended Plan will occur on the
closing date on the sale of the Crazy Mocha Business. Not later than 14 days after substantial
consummation, the Debtor will file and serve, in accordance with §1183(c)(2), a notice that the
Amended Plan is substantially consummated.

2.8    Post-Confirmation Management

        The Debtor’s management immediately prior to the Effective Date shall serve as the
Debtor’s management on and after the Effective Date. Upon entry of the Confirmation Order,
officers of the Debtor, and their compensation, shall be as follows:

     Name                        Position                            Annual Compensation             Formatted Table
 Ed Wethli         Consultant                          2021 - $84,00080,700
                                                       2022 - $86,52083,121
                                                       2023 - $89,115.6085,614.63
                                                       1st, 2nd, 3rd Qt. 2024 -
 Kim Garrett       Chief Executive Officer             2021 - $94,64091,340
                                                       2022 - $97,47994,080.20
                                                       2023 - $100,403.5896,902.61
                                                       1st, 2nd, 3rd Qt. 2024 -
 T/B/D             Account Manager                     2021 - $60,00056,700
                                                       2022 - $60,00058,401
                                                       2023 - $60,000153.03
                                                       1st, 2nd, 3rd Qt. 2024 -
                                                       $60 00061 957 62

2.9    Tax Consequences of the Amended Plan                                                          Formatted: Underline, Underline color: Auto

      The Debtor makes no representation regarding the tax consequences of the Amended
Plan to any Creditor or Equity Interest Holder. Creditors and Equity Interest Holders
concerned with how the Amended Plan may affect their tax liability should consult with their
own accountants, attorneys, and/or advisors.


                                            ARTICLE 3



                                               34
  Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                  Desc Main
                                           Document    Page 35 of 58




                                      FEASIBILITY OF
                                      AMENDED PLAN

3.1    Ability to Initially Fund Amended Plan

        The Net Sale Proceeds from the sale of the Crazy Mocha Business, ERC, forfeited deposit,
Exit Financing and the Debtor’s financial projections for the continued operation of the Kiva Han
Business demonstrate sufficient cash on hand to satisfy obligations due on the Effective Date of
the Amended Plan, including payment of the Allowed Administrative Claims, U.S.Subchapter V
Trustee Feesfees, and cureother amounts due on the Effective Date, in accordance with the
Bankruptcy Code or as otherwise agreed. See Schedules 3.1 and 3.2 attached hereto.

3.2    Ability to Make Future Amended Plan Payments And Operate Without Further
       Reorganization

        Pursuant to §1190(2) of the Bankruptcy Code, the Debtor shall submit all or such portion
of future income as is necessary for the confirmation of the Amended Plan and to satisfy the
Debtor’s obligations under Article 2 of the Amended Plan.

       Attached hereto as Schedule 3.2, are the Debtor’s financial projections for the continued
operation of the Kiva Han Business demonstrating the Debtor’s ability to make all future Amended
Plan payments in the aggregate amount of $375410,000 during the Amended Plan term (the
“Amended Plan Funding”). In the event this Amended Plan is confirmed pursuant to the cram           Formatted: Font: Bold
down provisions of §1191(b), Amended Plan Funding is in an amount equal to the Debtor’s             Formatted: Font: Not Italic
disposable income as defined in §1191(d) of the Bankruptcy Code.

       Summarize the numerical projections, and highlight/explain why any assumptions are not
in accord with past experience should now be made:

       The Debtor is sellingsold certain of the Crazy Mocha Business assets soand closed the
reaming Crazy Mocha stores. As a result, the Debtor’s income and expenses will drastically
change from the budget initially provided in the Bankruptcy Case. The Debtor will continue to
operate the Kiva HahnHan Business. The projections attached reflect the income and expenses of
continued operations of the Kiva Hahn Business. Han Business. Further, the Debtor continues to
operate the Kiva Han Business and is in negotiations with certain Chinese persons and entities to
attempt to expand the Kiva Han and Crazy Mocha brand, product, revenue and business in China.

        As demonstrated by the Kiva Han projections and line -item expenses, including the          Formatted: Indent: First line: 0.5"
payments required under this Amended Plan, the Debtor will generate sufficient income and
resulting cash flow in order to make the payments as set forth in the Amended Plan.

       The final Amended Plan payment is expected to be paid on MarchAugust 31, 2024.

           You Should Consult with Your Accountant or other Financial Advisor
        If You Have Any Questions Pertaining to the Debtor’s Financial Projections.



                                               35
   Case 20-22974-CMB                         Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                        Desc Main
                                                    Document    Page 36 of 58




                                                        ARTICLE 4

                                             LIQUIDATION ANALYSIS


4.1      Comparison of Amended Plan with Chapter 7 Liquidation

       In order to confirm the Amended Plan, the Bankruptcy Court must find that holders of
Allowed Claims and Equity Interests who do not accept the Amended Plan will receive at least as
much under the Amended Plan as such holders would receive in a Chapter 7 liquidation of the
Debtor’s assets (the “Liquidation Test”).

        If the Debtor’s proposed Amended Plan is not confirmed, the potential alternatives would
include dismissal of the case or conversion of the case to Chapter 7. If this case is converted to
Chapter 7, a Chapter 7 Trustee will be appointed to liquidate all the Debtor’s non-exempt assets.
In this event, all Secured Claims (to the value of the collateral) all Priority Unsecured Claims and
all Administrative Claims (both Chapter 7 and Chapter 11) must be paid in full before any
distribution is made to holders of General Unsecured Claims.

4.2      Liquidation Analysis

        Based upon the liquidation value of the Debtor’s assets in Amended Plan Section 1.4 and
the amount of claims set forth in Amended Plan Section 1.5, the Debtor’s Amended Plan passes the
Liquidation Test.




                               VALUE OF CHAPTER 7 ESTATE
                        (NET OF SECURED CLAIMS AND EXEMPTIONS)

 Value of Estate’s Interests in                     $__________$29,614.3236,270.90_____6
 Assets
 Minus
    x Estimated Chapter 7 -$__________61,032_________$__________(65,904.28)______
        expenses (calc. at
        8% of the Total
        Value All Assets):
    x Amount                 of                                                        -
        Administrative          $__________511,013.84______$__________(671,823.08)______                              Formatted: Underline
        Claims
    x Amount of Priority -$__________28,277_________$__________(27,964.49)______
        Tax Claims

6
  This number should be the same as the Total Value of the Estate’s Interest in Assets listed in Section 1.4 of the
Amended Plan


                                                          36
    Case 20-22974-CMB                      Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                          Desc Main
                                                  Document    Page 37 of 58




    x    Amount of Priority         $__________0.00___________-$__________(10,000)_________
         Unsecured Claims

TOTAL Available For                                                     $0.00
General Unsecured
Claims in a Chapter 7
Liquidation



    AMOUNT OF GENERAL UNSECURED CLAIMS IN A CHAPTER 7 LIQUIDATION

Class 89 General Unsecured
Claims Amount                                             $2,189,226.33338,064.91____________
Plus
    x Undersecured
       portion of Secured
       Claims added to                                      $1,7372,419,722.2559__________
       General Unsecured
       Claims due to
       Liquidation
TOTAL Amount of
General Unsecured                                                  $3,926,948.584,757,787.507
Claims in a Chapter 7
liquidation

Percentage Distribution to
Holders of General
Unsecured Claims in a                                                                                   0.00 %8
Chapter 7 Liquidation

       The Amended Plan passes the Liquidation Test because the percentage distribution to
holders of General Unsecured Claims under the Amended Plan is projected to be 52% to 4%,
whereas such Creditors are projected to receive 0% in a hypothetical chapter 7 liquidation.

       Accordingly, under the hypothetical Chapter 7 liquidation, although secured creditors will
be paid in partial satisfaction of their Allowed Secured Claims, holders of Allowed General
Unsecured Claims will receive less favorable treatment than what is proposed under the Amended
Plan.

                                                 ARTICLE 5

7
  This amount is an estimate only and does not include potential Allowed rejection damage claims from rejected
leases. Depending on the amount of rejection damages asserted and allowed, the amount of unsecured claims
could increase.
8
  Divide Total Amount of General Unsecured Claims in the hypothetical liquidation by the total amount available to
pay General Unsecured Claims in a hypothetical liquidation


                                                       37
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                             Document    Page 38 of 58




                                           DISCHARGE
5.1    Discharge

       Discharge. Except as otherwise provided in this Amended Plan, if this Amended Plan is            Formatted: Indent: First line: 0.5"
confirmed under § 1191(a) of the Bankruptcy Code, on the Confirmation Date of this Plan, the
Debtor will be discharged from any debt that arose before confirmation of this Amended Plan,
subject to the occurrence of the Effective Date, to the extent specified in § 1141(d) of the
Bankruptcy Code;

        Except as otherwise provided in this Amended Plan, if the Amended Plan is confirmed
under § 1191(b) of the Bankruptcy Code, as soon as practicable after completion by the Debtor
of all payments due under the Amended Plan, unless the Court approves a written waiver of
discharge executed by the Debtor after the order for relief under this chapter, the court shall grant
the Debtor a discharge of all debts provided in §1141(d)(1)(A) of this title, and all other debts
allowed under §503 of this title and provided for in this Amended Plan, except any debt—

       (1) on which the last payment is due after the first 3 years of the planAmended Plan, or
       such other time not to exceed 5 years fixed by the court; or

       (2) if applicable, of the kind specified in §523(a) of this title.

                                            ARTICLE 6

                                    GENERAL PROVISIONS

6.1    Title to Assets

       Pursuant to Section 1141(b) and (c) of the Bankruptcy Code, if this Amended Plan is
confirmed under Section 1191(a) of the Bankruptcy Code, except as otherwise provided in the
Amended Plan or in the Confirmation Order, (i) confirmation of the Amended Plan vests all of the
property of the estate in the Debtor, and (ii) after Amended Plan Confirmation, the property dealt
with by the Amended Plan is free and clear of all Claims and interests of creditors, equity security
holders and Equity Interests.

       If the Amended Plan is confirmed under §1191(b), except as otherwise provided in the
Amended Plan or in the Confirmation Order, after all Amended Plan payments are made: (i) the
Amended Plan vests all of the property of the estate in the Debtor; and (ii) the property dealt with
by the Amended Plan is free and clear of all Claims and interests of creditors, equity security
holders and Equity Interests free and clear of all Claims and Equity Interests.


6.2    Binding Effect

       Pursuant to Section 1141(a) of the Bankruptcy Code, if this Amended Plan is confirmed
under Section 1191 of the Bankruptcy Code, the provisions of a confirmed plan bind the debtor,


                                                  38
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                 Desc Main
                                             Document    Page 39 of 58




any entity issuing securities under the plan, any entity acquiring property under the plan, and any
creditor, equity security holder, or general partner in the debtor, whether or not the claim or
interest of such creditor, equity security holder, or general partner is impaired under the plan and
whether or not such creditor, equity security holder, Equity Interests or general partner has
accepted the plan.

6.3    Severability

       If any provision in this Amended Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Amended Plan.


6.4    Retention of Jurisdiction by the Bankruptcy Court

         The Bankruptcy Court shall retain jurisdiction of this case with regard to the following
matters: (i) to make such orders as are necessary or appropriate to implement the provisions of
this Amended Plan and to resolve any disputes arising from implementation of the Amended Plan;
(ii) to rule on any modification of the Amended Plan proposed under §1193; (iii) to hear and allow
all applications for compensation to professionals and other Administrative Expenses; (iv) to
resolve all issues regarding Claims objections, and issues arising from the assumption/rejection
of executory contracts or unexpired leases; (v) to adjudicate any causeclaims and/or causes of
action which may exist in favor of the Debtor, including preference and fraudulent transfer
causes of action and claims or causes of action against Ablak; (vi) to resolve any dispute in and
relating to the sale of the Crazy Mocha Business and/or order approving the saleSale Order; and
(vii) to direct the Debtor and any other necessary party to execute or deliver or to join in the
execution or delivery of any instrument required to effect a transfer of property dealt with by the
confirmed Amended Plan, and to perform any other act, including the satisfaction of any lien, that
is necessary for the consummation of the Amended Plan.


6.5    Captions

       The headings contained in this Amended Plan are for convenience of reference only and
do not affect the meaning or interpretation of this Amended Plan.

6.6    Modification of Amended Plan

        The Debtor may modify the Amended Plan at any time before confirmation of the
Amended Plan pursuant to §1193(a). However, the Bankruptcy Court may require additional
items including re-voting on the Amended Plan.

        If the Amended Plan is confirmed under §1191(a), the Debtor may also seek to modify the
Amended Plan at any time after Confirmation only if (1) the Amended Plan has not been
substantially consummated and (2) the Bankruptcy Court authorizes the proposed modifications
after notice and a hearing.


                                                 39
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                             Document    Page 40 of 58




       If the Amended Plan is confirmed under §1191(b), the Debtor may seek to modify the
Amended Plan at any time only if (1) it is within 3 years of the Confirmation Date, or such longer
time not to exceed 5 years, as fixed by the court and (2) the Bankruptcy Court authorizes the
proposed modifications after notice and a hearing.

6.7    Final Decree

        Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules
of Bankruptcy Procedure, the Debtor, or such other party as the Bankruptcy Court shall designate
in the Amended Plan Confirmation Order, shall file a motion with the Bankruptcy Court to obtain
a final decree to close the case. Alternatively, the Bankruptcy Court may enter such a final decree
on its own motion.

                                           ARTICLE 7

                                         DEFINITIONS

      The definitions and rules of construction set forth in §§101 and 102 of the Bankruptcy
Code shall apply when terms defined or construed in the Bankruptcy Code are used in this
Amended Plan. Where applicable, the definitions that follow that are found in the Bankruptcy
Code are for convenience of reference only and are superseded by the definitions found in the
Bankruptcy Code.

7.1    Ablak: Ablak Holdings, LLC.

7.2    Ablak APA: Shall have the meaning given to it in Article 1.9.1.

7.3    Ablak Bid Procedures Order: The Order Approving Bid Procedures, Break-up Fee, and
       Notice of Sale Free and Clear of All Liens, Claims, and Encumbrances Pursuant to 11
       U.S.C. 363, F.R.B.P. Nos. 2002 and 6004, and W.Pa.LBR 6004-1 and 9013-3 dated
       February 18, 2021 [Doc. No. 279].                                                                 Formatted: Font: Not Bold


7.4    Ablak Sale Motion: Motion for Order Authorizing and Approving the Sale of
       Substantially all of the Crazy Mocha Assets Free and Clear of All Liens, Claims,
       Encumbrances, Interests, and Liabilities Puruant to 11 U.S.C. 363 and F.R.P. Nos. 2002
       and 6004 and W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 272]

7.5    Ablak Stalking Horse APA: The Asset Purchase Agreement dated February 4, 2021by and
       between the Debtor and Ablak Holdings, LLC, whereby the Debtor agreed to sell substantially all
       of the assets of the Crazy Mocha Business to Ablak Holdings, LLC for a purchase price of
       $1,500,000.00.

7.6    Additional Payments: Shall have the meaning given to it in Article 1.9.1.
                                                                                                         Formatted: Font: Bold
                                                                                                         Formatted: Left, Space After: 10 pt, Line spacing:
7.27.7 Administrative Claim: Any cost or expense of administration of the Chapter 11 Case
                                                                                                         Multiple 1.15 li


                                                 40
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                  Desc Main
                                            Document    Page 41 of 58




       entitled to priority under §507(a)(2) of the Bankruptcy Code and allowed under §503(b) of
       the Bankruptcy Code.

7.8    Amended Plan: This Amended Plan, either in its present form or as it may be altered,
       amended, or modified from time to time.

7.9    Amended Plan Funding: Shall have the meaning given to it in Article 3.2.

7.10   Amended Plan Supplement: Shall mean the final Demand Promissory Note by and
       between the Debtor and Marie W. Garesche.

7.11   Amended Purchase Price: Shall mean $650,000.

7.12   Amended Stalking Horse APA: Shall have the meaning given to it in Article 1.9.1.

7.37.13Allowed: With respect to a Claim or Equity Interest means any claim against or equity
       interest in the Debtor pursuant to §502 of the Bankruptcy Code to the extent that: (a) the
       Debtor schedules such Claim as an undisputed, non-contingent and liquidated Claim, or
       (b) a Proof of Claim was either timely filed or was filed late with leave of the Bankruptcy
       Court, and, as to which either (i) a party in interest, including the Debtor, does not timely
       file an objection, or (ii) is allowed by a Final Order.

7.47.14Avoidance Actions: All causes of actions, suits, choses in action, and claims of the Debtor
       and/or the Debtor’s estate against any entity or person seeking to avoid a transfer of
       property, recovery of property and subordination or other actions or remedies that may be
       brought on behalf of the Debtor or the Debtor’s estate under the Bankruptcy Code or
       applicable non-bankruptcy law, including actions or remedies under sections 510, 542, 543,
       544, 545, 547, 548, 549, 550, 551, 552 and 553 of the Bankruptcy Code.

7.57.15Bankruptcy Case: The Debtor’s bankruptcy case filed at the above-referenced case
       number.

7.67.16Bankruptcy Code: The Bankruptcy Reform Act of 1978, as amended and codified as Title
       11, United States Code.

7.77.17Bankruptcy Court: The United States Bankruptcy Court for the Western District of
       Pennsylvania.

7.87.18Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure.

7.19   Buyer: Shall mean Pamela VonBergen, now by assignment, Crazh Mocha, LLC.

7.97.1 Bid Procedures Order: The Order Approving Bid Procedures, Break-up Fee, and Notice
       of Sale Free and Clear of All Liens, Claims, and Encumbrances Pursuant to 11 U.S.C. 363,
       F.R.B.P. Nos. 2002 and 6004, and W.Pa.LBR 6004-1 and 9013-3 dated February 18, 2021

                                                41
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                 Desc Main
                                            Document    Page 42 of 58




       [Doc. No. 279].                                                                                Formatted: Font: Not Bold


7.107.20       Cash: Cash, cash equivalents and other readily marketable securities or instruments
       issued by a person other than the Debtor, including, without limitation, readily marketable
       direct obligations of the United States of America, certificates of deposit issued by banks
       and commercial paper of any entity, including interest accrued or earned thereon.

7.117.21      Chapter 11 Case: This case under Chapter 11 of the Bankruptcy Code in which is
       the Debtor-in-Possession.

7.127.22       Claim: Any claim as defined in §101(5) of the Bankruptcy Code.

7.137.23       Class: A category of holders of claims or interests which are substantially similar
       to the other claims or interests in such class.

7.24   Closing: Shall mean the closing on the sale to Buyer pursuant to the Sale Order and
       Amended Stalking Horse APA held on May 28, 2021.

7.147.25    Confirmation: The entry by the Bankruptcy Court of an order confirming this
       Amended Plan.

7.157.26       Confirmation Date: The Date upon which the Bankruptcy Court shall enter the
       Confirmation Order; provided however, that if on motion the Confirmation Order or
       consummation of the Amended Plan is stayed pending appeal, then the Confirmation Date
       shall be the entry of the Final Order vacating such stay or the date on which such stay
       expires and is no longer in effect.

7.167.27       Confirmation Order: An order of the Bankruptcy Court or any amendment
       thereto confirming the Amended Plan in accordance with the provisions of Chapter 11 of
       the Bankruptcy Code.

7.28   Cranberry Lease: Shall have the meaning given to it in Article 2.4

7.29   Crazy Mocha: Shall mean Crazy Mocha, LLC.

7.177.30      Crazy Mocha Business: The Debtor’s operation of a chain of coffee shops
       throughout Allegheny, Beaver, and Westmoreland Counties in Pennsylvania whereby the
       Debtor offered customers a variety of offer and other specialty drinks, along with pastries,
       snacks, and related food items.

7.187.31       Creditor: Any person who has a Claim against the Debtor that arose on or before
       the Petition Date.

7.197.32      Debtor: Ed’s Beans, Inc. d/b/a Crazy Mocha, Crazy Mocha Coffee, Crazy Mocha
       Coffee Company, Kiva Han, Kiva Han Coffee, KH, and KHC], the debtor-in-possession

                                                42
  Case 20-22974-CMB                  Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                Desc Main
                                            Document    Page 43 of 58




       in this Chapter 11 Case.

7.207.33      Disputed Claim: Any claim against the Debtor pursuant to §502 of the Bankruptcy
       Code that the Debtor or any party in interest has in any way objected to, challenged or
       otherwise disputed.

7.217.34       Effective Date: The date on which the Amended Plan shall become effective.

7.227.35       Equity Interest: An ownership interest in the Debtor.

7.36   ERC: Shall have the meaning given to it in Article 2.5.1.

7.237.37      Excluded Assets: Those assets listed as excluded assets under the Amended
       Stalking Horse APA, or such other Successful Bidder APA (as that term is defined in the
       Sale Motion and/or Sale Order), as the case may be.

7.247.38      Excluded Business Line: All assets used in connection with the Kiva Han
       Business, coffee bean roasting, wholesale distribution of coffee beans and related products
       and equipment, and the online sales of Crazy Mocha branded coffee.

7.257.39      Executory Contracts: All unexpired leases and executory contracts as described
       in §365 of the Bankruptcy Code.

7.40   Exit Financing: Shall have the meaning given to it under Article 2.5.1.

7.267.41       Final Order: An order or judgment of the Bankruptcy Court that has not been
       reversed, stayed, modified or amended and as to which (a) any appeal that has been taken
       has been finally determined or dismissed, or (b) the time for appeal has expired and no
       notice of appeal has been filed.

7.277.42      General Unsecured Claim: Any Claim in the Chapter 11 case which is not a
       Secured Claim, Priority Tax Claim, or Priority Unsecured Claim.

7.287.43       Insider: The relationship between the Debtor and other persons defined at §101(31)
       of the Bankruptcy Code.

7.297.44      Kiva Han Business: The Debtor’s business of operating Kiva Han Coffee, a roaster
       and wholesale of coffee beans and various products, including tea, specialty drinks, café
       supplies, and equipment.

7.30   Motion for Sale: Motion for Order Authorizing and Approving the Sale of Substantially
       all of the Crazy Mocha Assets Free and Clear of All Liens, Claims, Encumbrances,
       Interests, and Liabilities Puruant to 11 U.S.C. 363 and F.R.P. Nos. 2002 and 6004 and
       W.Pa.LBR 6004-1 and 9013-3 [Doc. No. 272].



                                               43
  Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                Desc Main
                                           Document    Page 44 of 58




7.45   Liquidation Test Analysis: Shall have the meaning given to it under Article 4.1.

7.46   Net Sale Proceeds: Shall have the meaning given to it under Article 2.5.1.

7.47   North Suburban Order: Shall have the meaning given to it under Article 2.4.

7.48   North Suburban Rent Payment: Shall have the meaning given to it under Article 2.4.

7.49   Order Approving Assumption and Assignment: Shall have the meaning given to it
       under Article 2.4.

7.50   Order Approving Rejection of Leases: Shall have the meaning given to it under Article
       2.4.

7.317.51      Original Plan: Shall mean the Sale Proceeds, LESS (i) Cure Costs estimated at
       $380,847.34,Subchapter V- Small Business Debtor’s Chapter V Trustee fees estimated at
       $8,000 and $175,000 for professional fee administrative claims. 11 Plan of Reorganization
       Dated as of February 25, 2021, [Doc. No. 298]

7.327.52      Petition Date: On October 19, 2020, the date the Chapter 11 petition for relief was
       filed.

7.33   Plan: This Plan, either in its present form or as it may be altered, amended, or modified
       from time to time.

7.347.53       Post-Confirmation Order: The Post-Confirmation Order and Notice of Deadlines
       entered by the Bankruptcy Court following Amended Plan Confirmation providing, among
       other things, the deadlines by which certain post-Confirmation actions must be taken.

7.357.54      Priority Unsecured Claim: Any Claim entitled to priority in payment under
       §507(a)(1), (4), (5), (6), and (7) of the Bankruptcy Code.

7.367.55       Priority Tax Claim: Any Claim entitled to priority in payment under §507(a)(8)
       of the Bankruptcy Code.

7.377.56      Purchased Assets: Shall be those assets being sold by the Debtor and purchased
       by the Buyer pursuant to the Amended Stalking Horse APA.

7.38   Sale Motion: Shall mean the Motion for Order Authorizing and Approving: (I) the Sale of
       Certain Crazy Mocha Assets Free and Clear of all Liens, Claims, Encumbrances, Interests,
       and Liabilities Pursuant to 11 U.S.C. § 363 and F.R.B.P. Nos. Sale Motion: Shall have the
       meaning ascribed to it in Article 1.9.1.

7.57   2002 and 6004 and W.Pa.LBR 6004-1 and 9013-3 and (II) Certain Bid Procedures [Doc.


                                               44
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                    Desc Main
                                             Document    Page 45 of 58




       No. 440] filed by the Debtor on April 29, 2021.

7.58   Sale Order: Shall mean the order entered by the Bankruptcy Court on May 26, 2021,
       Authorizing and Approving: (I) the Sale of Certain Crazy Mocha Assets Free and Clear of
       all Liens, Claims, Encumbrances, Interests, and Liabilities Pursuant to 11 U.S.C. § 363 and
       F.R.B.P. Nos. 2002 and 6004 and W.Pa.LBR 6004-1 and 9013-3 and (II) Certain Bid
       Procedures [Doc. No. 530], approving the sale to Buyer pursuant to the Amended Stalking
       Horse APA.

7.397.59       Sale Proceeds: $1,500Shall mean $650,000 as contemplated by the Amended
       Stalking Horse APA, or such other amount as contemplated by a Successful Bidder APA
       (as that term is defined in the Sale Motion and/or Sale Order).

7.407.60      Schedules: Schedules and Statement of Financial Affairs, as amended, filed by the
       Debtor with the Bankruptcy Court listing liabilities and assets.

7.417.61       Secured Claim: A Claim that is secured by property of the Debtor’s bankruptcy
       estate (or that are subject to setoff) to the extent allowed as secured claims under §506 of
       the Bankruptcy Code.

7.42   Stalking Horse APA: The Asset Purchase Agreement dated February 4, 2021by and between
       the Debtor and Ablak Holdings, LLC, whereby the Debtor agreed to sell substantially all of the
       assets of the Crazy Mocha Business to Ablak Holdings, LLC for a purchase price of $1,500,000.00.

7.437.62      Trustee: William G. Krieger, the trustee appointed pursuant to 11 U.S.C. § 1183(a)
       and whose duties are prescribed under 11 U.S.C. 1183(b), the Amended Plan, or the order
       confirming the Amended Plan.

7.447.63       Value of the Estate’s Interest in Assets: As to any asset of the Debtor, the value
       of the estate’s interest in an asset is calculated by subtracting from the Liquidation Value
       listed for the asset in Amended Plan Section 1.4: (a) the amount of the Allowed Secured
       Claims having a security interest in the asset; and (b) the amount of any claimed exemption
       applicable to the asset. The Value of the Estate’s Interest is calculated for purposes of the
       Liquidation Test in Article 4 of this Amended Plan, only, and for no other purpose.

7.64   VonBergen: Shall mean Pamela VonBergen.

                                           ARTICLE 8

                         EXHIBITS, SCHEDULES AND CHARTS


The following checked documents either accompany the Amended Plan or are included within
the Amended Plan



                                                 45
 Case 20-22974-CMB                Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29               Desc Main
                                         Document    Page 46 of 58




[x]   Debtor’s Assets at Fair Market Value                    Article 1, Section 1.4
[x]   Debtor’s Liabilities, listed by Class                   Article 1, Section 1.5; see also
                                                              Article 2, Sections 2.1 and 2.2
[x]   Executory Contracts and Unexpired Leases to be          Schedule 2.4(a)
      Assumed
[x]   Executory Contracts and Unexpired Leases to be          Schedule 2.4(b)
      Assumed and Assigned
[x]   Executory Contracts and Unexpired Leases to be          Schedule 2.4(c)
      Rejected
[x]   Sources and Uses of Cash to Fund the Amended Plan       Article 3.1 and Schedule 3.1
[x]   Financial forecast for the Debtor                       Article 3.2 and Schedule 3.2
[x]   Liquidation Analysis                                    Article 4




                                          Respectfully submitted,

                                          By: /s/ John M. Steiner
                                                 John M. Steiner (Pa. ID No. 79390)
                                                 Crystal Thornton-Illar (Pa. ID No. 93003)
                                                 525 William Penn Place, 28th Floor
                                                 Pittsburgh, PA 15219
                                                 (412) 261-1600 (Phone)
                                                 (412) 227-5551 (Fax)
                                                 jsteiner@leechtishman.com
                                                 cthornton-illar@leechtishman.com

                                                   Counsel for the Debtor, Ed’s Beans, Inc




                                              46
     Case 20-22974-CMB                Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29      Desc Main
                                             Document    Page 47 of 58




                                       SCHEDULE 2.4(a)

                    Executory Contracts and Unexpired Leases to be Assumed.


Counterparty                    Contract or Lead Description       Cure     Proposed
Name and Address                                                   Amount   Adeqaute
                                                                            Assurance of
                                                                            Future
                                                                            Performance

Ally Financial                  Retail Installment Sale Contract   $0.00    Income
PO Box 130424                   dated February 25, 2015, for the            generated for
Roseville, MN 55113-0004        purchase of 2015 Chevrolet                  the Debtor’s
                                Express G250;                               continued
                                VIN#1GCWGGCF8F11116709                      operation of
                                                                            the Kiva Han
                                                                            Business
Honda Financial Services        Lease of 2018 Honda Accord         $0.00    Income
                                Sedan,                                      generated for
                                VIN#1HGCV1F96JA130288                       the Debtor’s
                                                                            continued
                                                                            operation of
                                                                            the Kiva Han
                                                                            Business
 Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                           Desc Main
                                          Document    Page 48 of 58




                                     SCHEDULE 2.4(b)

        Executory Contracts and Unexpired Leases to be Assumed and Assigned.

Counter-party name         Lease Description     Proposed Cure         Proposed Adequate     Formatted: Font: 11 pt, Not Bold
and address                                      Amount (Includes      Assurance of Future   Formatted Table
                                                 Pre and Post          PerformanceAssigne
                                                                                             Formatted: Font: 11 pt, Not Bold
                                                 Petition Default      e
                                                 Amounts)                                    Formatted: Font: 11 pt, Not Bold
425 Sixth Avenue           Store 21 (Alcoa       $12,039.81            Uninterrupted
Associates Unit B          Building) –                                 performance by
Master Tenant,             Regional                                    Successful Bidder
c/o PMC Property           Enterprise Tower,
Group, Inc.                425 Sixth Avenue,
1608 Walnut Street, Ste.   Pittsburgh, PA
1400                       15219
Philadelphia, PA 19103

Aaron Fox Trust            Store 22 (Squirrel    $26,164.8033,421.88   Uninterrupted
                           Hill) –Hil) 2100-                           performance by
c/o Bernard M. Fox,        2102 Murray                                 Successful
Trustee                    AvenueAve,                                  BidderCrazy Mocha,
6465                       Pittsburgh, PA                              LLC
6456 Phillips Avenue       15217
 Pittsburgh, PA 15217
Baum Boulevard             Store 32 (Baum        $27,940.00            Uninterrupted
Investors, LP              Boulevard) – 5607                           performance by
507 Mortimer Avenue        Baum Boulevard,                             Successful Bidder
Sturgis, MI 49091          Pittsburgh, PA
                           15206
Brady Building, LLC        Store 24 (Ross        $11,831.40            Uninterrupted
P.O. Box 12636             Street) – 225 Ross                          performance by
Pittsburgh, PA 15241       Street, Pittsburgh,                         Successful Bidder
                           PA 15219
Carnegie Library of        Store No. 4 (( Main $23,500.00              Uninterrupted         Formatted Table
Pittsburgh                 Library) 4400                               performance by
4400 Forbes Avenue         Forbes Avenue,                              Successful
Pittsburgh, PA 15213       Pittsburgh, PA                              BidderCrazy Mocha,
                           15213                                       LLC
Brentwood Towne            Store No. 36      $24,070.40                Uninterrupted
Square Assoc.              (Brentwood Towne                            performance by
560 Epsilon Drive          Square)- 4100                               Successful Bidder
Pittsburgh, PA 15238       Brownsville Road,
                           Brentwood, PA
                           15227
 Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                       Desc Main
                                            Document    Page 49 of 58




Comprehensive               Store No. 40.          $0.00                 Uninterrupted        Formatted Table
Healthcare Management       Lease of space in                            performance by
ServServices d/b/a          Lessor's facility at                         Successful
Brighton Wellness and       246 Friendship                               BidderCrazy Mocha,
RehabilitatiRehabilitatio   Circle, Beaver, PA                           LLC
n
246 Friendship Circle
Beaver, PA 15009
Ellsworth Center            Store 1 (Shadyside) $30,023.42               Uninterrupted
Company                     5830 Ellsworth                               performance by
5830 Ellsworth Avenue,      Avenue, Suite 100,                           Successful Bidder
Suite 300                   Pittsburgh, PA
Pittsburgh, PA 15232        15232
Forrest City Bessimer       Store 30 (Station      $37,984.50            Uninterrupted
Court Associates, LP        Square) – 5 Station                          performance by
                            Square Drive (Unit                           Successful Bidder
                            A-3), Pittsburgh,
                            PA 15219
Heritage Valley Health      Stores 15 & 16         $12,13216,176.00      Uninterrupted
Systems                     (Heritage Valley-                            performance by
Attn: Ilene Sabina          Sewickley) – 720                             Successful
420 Rouser Road             Blackburn Road,                              BidderCrazy Mocha,
Suite 201                   Sewickley, PA                                LLC
Coraopolis, PA 15108        15143; (Heritage
                            Valley-Beaver) –
                            1000 Dutch Ridge
                            Road, Beaver, PA
                            15009
Hertz Gateway Center,       Store 9 and 27         $26,139.75            Uninterrupted
LP                          (One Gateway                                 performance by
Two Gateway Center          Center) – One                                Successful Bidder
603 Stanwix Street,         Gateway Center,
Suite 400                   Suite 185,
Pittsburgh, PA 15222        Pittsburgh, PA
                            15222; (Four
                            Gateway Center) –
                            444 Liberty
                            Avenue,
                            Pittsburgh, PA
                            15222
One Village Square,         Store 37               $18,448.8142,123.44   Uninterrupted
LLC Schenley Capital,       (Sewickley) – 417                            performance by
Inc.                        Walnut Street,                               Successful
417 Walnut Street,          Sewickley, PA                                BidderCrazy Mocha,
                            15143                                        LLC
 Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                         Desc Main
                                          Document    Page 50 of 58




Suite 200
Sewickley, PA 15143




Pittsburg SSW1 Note        Store 39              $20,832.76            Uninterrupted
Owner, LLC                 (Southside) – 2729                          performance by
130 W 42nd Street          East Carson Street,                         Successful Bidder
22nd Floor                 Pittsburgh, PA
New York, NY 10036         15203
Port Authority of          Store 11 (Steel       $10,68013,227.00      Uninterrupted
Allegheny County           Plaza T-Station) –                          performance by
345 Sixth Avenue           500 Grant Street                            Successful
Pittsburgh, PA 15222       (T-Station),                                BidderCrazy Mocha,
                           Pittsburgh, PA                              LLC
                           15222
Southpointe Town           Store 34              $42,202.50            Uninterrupted
Center, L.P.               (Southpointe) –                             performance by
375 Southpointe            1900 Main Street,                           Successful Bidder
Boulevard                  Suite 115,
Suite 410                  Canonsburg, PA
Canonsburg, PA 15317       15317
The Bank of New York       Store 17 (One         $10,675.0033,372.01   Uninterrupted
Mellon                     Mellon Center) –                            performance by
Reed Smith LLP c/o         500 Grant Street,                           Successful
Luke A. Sizemore           Pittsburgh, PA                              BidderCrazy Mocha,
225 Fifth Avenue, Suite    15219                                       LLC
1200
Pittsburgh, PA 15222
The Pittsburgh Trust for   Store 14 (Cultural    $27,51039,659.00      Uninterrupted
Cultural Resources         Trust) – 801                                performance by
    803 Liberty Avenue     Liberty Avenue,                             Successful
Pittsburgh, PA 15222       Pittsburgh, PA                              BidderCrazy Mocha,
                           15222                                       LLC
University of Pittsburgh   Store 3               $12,392.1910,253.82   Uninterrupted
Attn: Senior Vice          (Oakland/Universit                          performance by
Chancellor                 y of Pittsburgh,                            Successful
124 Cathedral of           207 Oakland Ave.,                           BidderCrazy Mocha,
Learning                   Pittsburgh, PA                              LLC
Pittsburgh, PA 15260       15203
UPMC East                  Store 29 (UPMC-       $16,720.00191,733.1   Uninterrupted
Attn: UPMC Corporate       East) – 2775          5                     performance by       Formatted: Font: Bold
Real Estate                Mosside                                     Successful Bidder    Formatted: Font: Bold
US Steel Tower, 60th       Boulevard,
 Case 20-22974-CMB                Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29              Desc Main
                                         Document    Page 51 of 58




Flr       Pittsburgh, PA   Monroeville, PA
15219                      15146                                                Formatted: Font: Bold
William Barron             Store 2             $10,560.00   Uninterrupted
P.O. 40371                 (Bloomfield) 4525                performance by
Pittsburgh, PA 15201       Liberty Avenue,                  Successful Bidder
                           Pittsburgh PA
                           15224
Case 20-22974-CMB            Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                        Desc Main
                                    Document    Page 52 of 58




                               SCHEDULE 2.4(c)

           Executory Contracts and Unexpired Leases to be Rejected


      Counterparty Name &             Contract or Lease        Rejection Date      Formatted Table
             Address                     Description
    North Suburban Land           2018 Lease of space in      Confirmation         Formatted: Font: 12 pt
    Company                       Thomson Business Park       DateSeptember 1,     Formatted: Left
                                  in Cranberry Township,      2021
                                  PA
    DK Development, LLC,          Commercial Lease dated      Confirmation Date    Formatted: Font: 12 pt
    (Smithfield Location)         May 4, 2015 for location                         Formatted: Left
                                  on 309 Smithfield Street,
                                  Pittsburgh, PA
    225 Ross Street Associates,   225 Ross Street             Monday, April 26,
    LP                            Pittsburgh, PA 15219        2021
    412 Working                   309 Smithfield Street       Monday, April 26,
    2015 Mary Street              Pittsburgh, PA 15219        2021
    Pittsburgh, PA 15203
    425 Sixth Avenue Associates   Store 21 (Alcoa Building)   Monday, April 26,
    Unit B Master Tenant,         – Regional Enterprise       2021
    c/o PMC Property Group,       Tower, 425 Sixth
    Inc.                          Avenue, Pittsburgh, PA
    1608 Walnut Street, Ste.      15219
    1400
    Philadelphia, PA 19103
    Baum Boulevard Investors,     Store 32 (Baum              Tuesday, April 27,
    LP                            Boulevard) – 5607 Baum      2021
    507 Mortimer Avenue           Boulevard, Pittsburgh, PA
    Sturgis, MI 49091             15206
    Brady Building, LLC           Store 24 (Ross Street) –    Thursday, May 13,
    P.O. Box 12636                225 Ross Street,            2021
    Pittsburgh, PA 15241          Pittsburgh, PA 15219
    Brentwood Towne Square        Store No. 36 (Brentwood     Thursday, May 27,
    Assoc.                        Towne Square)- 4100         2021
    560 Epsilon Drive             Brownsville Road,
    Pittsburgh, PA 15238          Brentwood, PA 15227



    Ellsworth Center Company      Store 1 (Shadyside) 5830    Monday, April 26,
    5830 Ellsworth Avenue,        Ellsworth Avenue, Suite     2021
    Suite 300                     100, Pittsburgh, PA
    Pittsburgh, PA 15232          15232
Case 20-22974-CMB               Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                    Desc Main
                                       Document    Page 53 of 58




    Forrest City Bessimer Court   Store 30 (Station Square)   Thursday, May 27,
    Associates, LP                – 5 Station Square Drive    2021
                                  (Unit A-3), Pittsburgh,
                                  PA 15219
    Hertz Gateway Center, LP      Store 9 and 27 (One         Monday, April 26,
    Two Gateway Center            Gateway Center) – One       2021
    603 Stanwix Street, Suite     Gateway Center, Suite
    400                           185, Pittsburgh, PA
    Pittsburgh, PA 15222          15222; (Four Gateway
                                  Center) – 444 Liberty
                                  Avenue, Pittsburgh, PA
                                  15222
    Pittsburg SSW1 Note           Store 39 (Southside) –      Thursday, May 27,
    Owner, LLC                    2729 East Carson Street,    2021
    130 W 42nd Street             Pittsburgh, PA 15203
    22nd Floor
    New York, NY 10036
    UPMC East                     Store 29 (UPMC-East) –      Wednesday, May
    Attn: UPMC Corporate Real     2775 Mosside Boulevard,     26, 2021
    Estate                        Monroeville, PA 15146
    US Steel Tower, 60th Fl,
    Pittsburgh, PA 15219

    Southpointe Town Center,      Store 34 (Southpointe) –    Thursday, May 27,
    L.P.                          1900 Main Street, Suite     2021
    375 Southpointe Boulevard     115, Canonsburg, PA
    Suite 410                     15317
    Canonsburg, PA 15317
    William Barron                Store 2 (Bloomfield)        Monday, April 26,
    P.O. 40371                    4525 Liberty Avnue,         2021
    Pittsburgh, PA 15201          Pittsburgh PA 15224
                                                                                  Formatted: Left
     Case 20-22974-CMB                      Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                               Desc Main
                                                   Document    Page 54 of 58




                                                SCHEDULE 3.1

                        Sources and Uses of Cash to Fund the Amended Plan

The sources and Uses of the Cash the Debtor will have on hand by the Effective Date are
estimated as follows:

    Current Bank Account Balance:                                               $81,019.44_______                        Formatted Table
                                                           $47,000                                                       Formatted: Left
       Plus
                                                                                                                         Formatted: Left

    Additional Cash Debtor anticipates will                $20,000_________$6,500                                        Formatted: Justified, Indent: Left: 0"
    accumulate from net earnings between now                                                                             Formatted: Left
    and Effective Date 9

    Borrowing 10                                           $_n/a___________$75,000                                       Formatted: Left


    Capital Contributions                                  $_n/a___________                                              Formatted: No underline
                                                                                                                         Formatted: Left
    Other (Net Sale Proceeds):                             $1,500,000_______$237,236.85
                                                                                                                         Formatted: Left
    Other (ERC):                                           $191,000
    Other (Forfeited Deposit)                              $75,000 11


    Cash on hand on the Effective Date:                    $631,766.85

    Less

    First Commonwealth Payment                             $(100,000.00)
    Administrative Claims paid on Effective                $(502,737.49)
    Date (Prof. Fees and Admin. Rent & Taxes)

    Pre-Petition Cure Costs


    Statutory costs and charges, including Sub             $(18,000.00)
    chapter V Trustee Fees


    Balance after paying these amounts                     $11,029.36_______

9
  The basis for these projections is set forth in Article 3 of the Amended Plan and Schedule 3.2.
10
    Details concerning any Borrowings used to the fund the Amended Plan are set forth in Article 2, Section 2.5.
11
   The continues to hold the $75,000 deposit on the failed Ablak sale. It is the Debtor’s position that Ablak breached
the Ablak APA, and therefore, has forfeited the deposit.
 Case 20-22974-CMB                 Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29   Desc Main
                                          Document    Page 55 of 58




Cash on hand on the Effective Date:                  $1,601,019.44____

       Less

Administrative Claims paid on Effective             $402,332.71______
Date (Prof. Fees and Admin. Rent)

Pre-Petition Cure Costs                             $153,514.63______

Statutory costs and charges, including U.S.
Trustee Fees
                                                     $8,000__________

Other Payments Due (First Commonwealth              $1,000,000_______
1st Lien on Mocha Assets to be paid at
Closing on the sale of Crazy Mocha
Business)

Balance after paying these amounts                  $37,172.10_______
Case 20-22974-CMB   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29   Desc Main
                           Document    Page 56 of 58




               EXHIBIT 4 TO AMENDED PLAN
  Case 20-22974-CMB                   Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                    Desc Main
                                             Document    Page 57 of 58




                                DEMAND PROMISSORY NOTE


$75,000                                                                                July __, 2021

       FOR VALUE RECEIVED, Ed’s Beans, Inc. a Pennsylvania corporation (“Maker”),
hereby promises to pay to the order of Marie W. Garesche, an individual (“Payee”), in
immediately available funds, the principal amount of (i) Seventy Five Thousand Dollars ($75,000),
the receipt of which is hereby acknowledged plus (ii) the aggregate principal amount of all
subsequent advances hereafter made or to be made by Payee, together with interest thereon on the
unpaid principal amount hereof at a fixed rate of four (4%) percent per annum, compounded
monthly (the “Interest Rate”), until this Demand Promissory Note (this “Note) is paid in full
together with all interest accrued thereon, as hereinafter provided.

        Interest shall be calculated by Payee based on the outstanding principal based on a 360-
day year but shall be charged for the actual number of days elapsed. Payee shall maintain a record
of principal, interest and other obligations hereunder in connection with principal, interest and any
other obligations and Indebtedness (as hereinafter defined), which record shall be deemed correct
absent manifest error.

       Maker shall pay the principal and interest of the obligation evidenced hereby and all other
amounts due hereunder ON DEMAND no sooner than thirty (30) days following the third
anniversary of the date of this Note. Principal and interest shall be payable in lawful money of the
United States of America at the address of Payee designated above or at such other place as the
holder of this Note may designate.

       All amounts now or hereafter payable hereunder and under any renewals, extensions and
modifications hereof, together with all or existing and future obligations of any kind of Maker to
Payee are hereinafter referred to collectively as the “Indebtedness”.

        The occurrence of any of the following events will be deemed to be an event of default
(“Event of Default”) under this Note: (i) the nonpayment of any principal or interest under this
Note or any other obligations or Indebtedness when due; (ii) any event of default or any other
default, or Maker’s failure to observe or perform any covenant under or contained in this Note, or
any other document now or in the future evidencing or securing the Indebtedness and/or any other
debt, liability or obligation of Maker to Payee; (iii) if any certification, warranty or representation
made or hereafter made by Maker to Payee should prove to be false, erroneous or misleading in
any material respect; (iv) the filing by or against Maker of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship or similar proceeding; (v)
any assignment by Maker for the benefit of creditors or any levy, garnishment, attachment or
similar proceeding is instituted against any property of Maker, (vi) a default with respect to any
other indebtedness of Maker for borrowed money, if the effect of such default is to cause or permit
the acceleration of such debt; (vii) any change in Maker’s business, assets, operations, financial
condition or results of operations that has or could reasonably be expected to have any material
adverse effect on Maker; or (viii) Maker dissolves or ceases doing business as a going concern.
  Case 20-22974-CMB                    Doc 573 Filed 07/02/21 Entered 07/02/21 14:12:29                                    Desc Main
                                              Document    Page 58 of 58




       In an event of default hereunder, the Indebtedness and all other sums due or owed by Maker
hereunder or under the terms of the Security Documents shall, at the sole option of Payee and
without notice to Maker, become due and payable immediately with interest (after such
acceleration and until the Indebtedness is paid in full, including the period following entry of any
judgment) at a rate which is three percent (3%) per annum in excess of the Interest Rate
hereinabove specified (the “Default Interest Rate”), and payment of the same may be enforced and
recovered by the entry of judgment on this Note and the issuance of execution thereon.

       The remedies of Payee provided herein or otherwise available to Payee at law or in equity
and the warrants of attorney herein or therein contained shall be cumulative and concurrent, and
may be pursued singly, successively, and together at the sole discretion of Payee, and may be
exercised as often as occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of the same.

       Maker (and all endorsers, sureties and guarantors, if applicable) waives the right to
presentment for payment, demand, notice of demand, notice of non-payment or dishonor, protest
and notice of protest of this Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note; liability hereunder shall be
unconditional and shall not be affected in any manner by and indulgence, extension of time,
renewal, waiver or modification granted or consented to by Payee.

        All rights of Payee hereunder shall inure to the benefit of her heirs, administrators,
executors, personal representative, pledgees and assigns. When used herein, the singular may also
refer to the plural, and the plural may also refer to the singular. “Payee”, whenever used in this
Note, shall mean any individual or organization to whom this Note is endorsed or transferred, and
the use of any gender shall be applicable to the other gender or the neuter. This Note shall be
governed by and construed in accordance with Pennsylvania law.

       In addition to all other rights possessed by it, Payee shall have the right to pledge or transfer
this Note and any renewals, extensions or modifications hereof, assigning therewith Payee’s rights
in any collateral or any portion thereof, and Payee shall be thereafter relieved from all liability
accruing after the effective date of such assignment with respect to any of the collateral so
assigned.

       IN WITNESS WHEREOF, Maker, by and through its authorized representative, has duly
executed and delivered this Note on the day and year first above written.


Ed’s Beans, Inc.



_____________________________________
By: Edward Wethli
Its: President                                                                                             Formatted: Justified, Widow/Orphan control
